Exhibit 10.1

OFFICE BUILDING LEASE




THIS LEASE (the “Lease”), dated the 30th day of November 2019 (“Date of Lease”)
is entered into by and between Flexpoint Sensor Systems, Inc. (“Tenant”) and
FGBP, LLC (Landlord"). Upon commencement of this Lease, the previous lease dated
April 1, 2009 (executed on May 8, 2009) is cancelled in its entirety and is
hereby replaced with this Lease.




I.  BASIC LEASE PROVISIONS




1.1

Premises.  12,548 Rentable Square Feet of space, as (per architectural plans)
outlined on Exhibit A attached hereto and made a part hereof and located at the
Building. The subject unit’s address is: 12184 S. Business Park Drive, Suite C,
Draper, UT 84020.

 

1.2

Buildings.  The building containing approximately 37,164 Rentable Square Feet
and located at 12184 S. Business Park Drive, Draper, Utah 84020.




1.3

Land.  The piece or parcel of land which comprises the Building and all rights,
easements and appurtenances thereunto belonging or pertaining.   




1.4

Property

.  The Building and the Land.  




1.5

Project.  The development known as Draper Business Park, consisting of the real
property and all improvements built thereon.




1.6

Rentable Square Feet (Foot) or Rentable Area.  The rentable area within the
Premises, Building or Project are per architectural plans.




1.7

Term.   This Lease shall commence on the Commencement Date in subsection 1.8
below and continue from month-to-month thereafter, terminable in accordance with
subsection 1.9 below.




1.8

Commencement Date. January 1, 2020




1.9

Expiration Date.  The Lease may be terminated by Tenant upon ninety (90) days
prior written notice to the Landlord or by Landlord upon ninety (90) days prior
written notice to the Tenant.




1.10

Lease Year.  Each consecutive 12 month period elapsing after: (i) the
Commencement Date if the Commence­ment Date occurs on the first day of a month;
or (ii) the first day of the month following the Commencement Date if the
Commence­ment Date does not occur on the first day of a month.  Notwithstanding
the foregoing, the first Lease Year shall include the additional days, if any,
between the Commencement Date and the first day of the month following the
Commencement Date, in the event the Commencement Date does not occur on the
first day of a month.




1.11

Calendar Year.  For the purpose of this Lease, Calendar Year shall be a period
of 12 months commencing on each January 1 during the Term, except that the first
Calendar Year shall be that period from and including the Commencement Date
through December 31 of that same year, and the last Calendar Year shall be that
period from and including the last January 1 of the Term through the earlier of
the Expiration Date or date of Lease termination.




1.12

Basic Rent.  Basic rent shall be $12,000 per month during year 1 and shall
increase with a 3% escalation each year thereafter. The amounts set forth here
illustrate the schedule over the first three years. These amounts are subject to
adjustment as specified in Article IV.   




Period

Monthly

Basic Rent

Year 1

$12,000.00

Year 2

$12,360.00

Year 3

$12,730.80




1.13

Security Deposit.  $0




1.14

Interest Rate.  The per annum interest rate listed as the base rate on corporate
loans at large U.S. money center commercial banks as published from time to time
under "Money Rates" in the Wall Street Journal plus 3%, but in no event greater
than the maximum rate permitted by law.  In the event the Wall Street Journal
ceases to publish such rates, Landlord shall choose, at Landlord's reasonable
discretion, a similarly published rate.




1.15

Tenant's Proportionate Share.  Tenant's Proportionate Share of the Building is
approximately 33.76% (determined by dividing the Rentable Square Feet of the
Premises by the Rentable Square Feet of the Building and multiplying the
resulting quotient by one hundred and rounding to the second decimal place).








1







--------------------------------------------------------------------------------



1.16

Broker(s)   

Landlord's

Tenant’s




(Broker Name)




1.17

Guarantor(s)

N/A




1.18        Landlord's Notice                FGBP, LLC

Address:                             PO BOX 407

Farmington, UT 84025

Attn: Tonya Collins




With Copy to:                     FGBP, LLC

1637 E. Timoney Road

Draper, Utah 84020

Attn: Alan Wheatley




1.19

Tenant's                              Flexpoint, Inc.

Notice Address.                  12184 S. Business Park Drive, Suite C

Draper, UT 84020

Attn: Clark Mower, President




1.20

Agents.

Officers, partners, directors, employees, agents, licensees, contractors,
customers and invitees; to the extent customers and invitees are under the
principal's control or direction.




1.21

Common Area.  All areas from time to time designated by Landlord for the general
and nonexclusive common use or benefit of Tenant, other tenants of the Property,
and Landlord, including, without limitation, roadways, entrances and exits,
loading areas, landscaped areas, open areas, park areas, service drives,
walkways, common trash areas, vending or mail areas, common pipes, conduits,
wires and appurtenant equipment within the Building, maintenance and utility
rooms and closets, exterior lighting, exterior utility lines, and parking
facilities.

II.  PREMISES AND TERM




2.1

Premises.  Landlord hereby leases the Premises to Tenant, and Tenant hereby
leases the Premises from Landlord, upon and subject to the terms, covenants,
provisions and conditions of this Lease.  Landlord and Tenant acknowledge that,
as of the Commencement Date, Tenant, or its affiliate, will have been occupying
the Premises pursuant to a previous lease with Landlord, and therefore Tenant
understands and agrees that Tenant shall continue to accept the Premises in the
condition of the Premises existing as of the Commencement Date.




2.2

Commencement Date.  The Term shall commence on the Commencement Date and expire
at midnight on the Expiration Date.




III.  BASIC RENT AND SECURITY DEPOSIT




3.1

Types of Rental Payments.  “Rent”  shall be and consist of (a) Basic Rent
payable in monthly installments as set forth in Section 1.12, in advance, on or
before the 15th of each and every calendar month during the Term of this Lease;
and (b) Additional Rent as defined in Section 4.1.  Rent shall be paid
electronically via automatic debit, ACH credit, wire transfer to such account as
Landlord designates in writing to Tenant or at an address designated by Landlord
for payment in lawful U.S. Dollars.  







Until further written notice by Landlord all Rent shall be sent to:

Mailing Address:

FGBP, LLC

c/o Tonya Collins

PO Box 407

Farmington, UT 84025

Overnight Address:

 Same

Wire Instructions:

Bank: Zions Bank

Account Name: FGBP, LLC

Routing Number:

Account Number:




3.2

Covenants Concerning Rental Payments.  Tenant shall pay the Basic Rent and the
Additional Rent promptly when due, without notice or demand therefor, and
without any abatement, deduction or setoff for any reason whatsoever, except as
may be expressly provided in this Lease.  No payment by Tenant, or receipt or
acceptance by Landlord, of a lesser amount than the correct Basic Rent and/or
Additional Rent shall be deemed to be other than a payment on account, nor shall
any endorsement or statement on any check or letter accompanying any payment be
deemed an accord or satisfaction, and Landlord may accept such payment without
prejudice to its right to recover the balance due or to pursue any other remedy
in this Lease or at law.  In addition, any such late Rent payment shall bear
interest from the date such Rent became due and payable to the date of payment
thereof by Tenant at the Interest Rate.  Such interest shall be due and payable
within two (2) days after written demand from Landlord.








2







--------------------------------------------------------------------------------



3.3

Net Lease.   It is intended that the Rent provided for in this Lease shall be an
absolutely net return to Landlord for the Term of this Lease and any renewals or
extensions thereof, free of any and all expenses or charges with respect to the
Premises except for those obligations of Landlord expressly set forth herein.




3.4

First Rent Payment. Contemporaneously with the execution of this Lease, Tenant
shall pay to Landlord $14,635.08 comprising the first rent payment and the
monthly additional rent (the amounts set forth in Section 1.12, and 4.3) in
immediately available funds.




 IV.  ADDITIONAL RENT




4.1

Additional Rent.  In addition to paying the monthly Basic Rent, Tenant shall pay
as “Additional Rent” the amounts determined pursuant to this Article IV and all
other amounts payable by Tenant under this Lease.  Without limitation on the
other obligations of Tenant which shall survive the expiration or earlier
termination of this Lease, the obligations of Tenant to pay the Rent incurred
during the Term of this Lease shall survive the expiration or earlier
termination of this Lease.  For any partial Calendar Year, Tenant shall be
obligated to pay only a pro rata share of the Additional Rent, equal to
Additional Rent for such entire Calendar Year divided by 360, such quotient
multiplied by the number of days of the Term falling within such Calendar Year.
 




4.2

Definitions.  As used herein, the following terms shall have the following
meanings:




(a)   “Basic Costs” shall mean all expenses, costs and disbursements which
Landlord shall pay or become obligated to pay because of, or in connection with,
the normal commercial operation, maintenance and repair of the Building,
including but not limited to (i) wages, salaries and fees of all personnel
directly engaged in operating, maintaining or securing the Building, including
taxes, insurance and benefits relating thereto; (ii) a management fee payable to
Landlord or the company or companies managing the Building; (iii) all supplies,
tools, equipment and materials used directly in the operation and maintenance of
the Building, including any lease payments therefor; (iv) cost of reasonable
repairs and general maintenance, including but not limited to the parking lot,
roof repairs, snow removal and landscaping (excluding repairs and general
maintenance paid by proceeds of insurance or by Tenant or other parties, and
alterations attributable solely to specific tenants of the Building); (v) legal
expenses and accounting expenses incurred with respect to the Building; (vi)
Taxes;  (vii) cost of all maintenance and service agreements for the Building,
and any equipment related thereto, including window cleaning and snow removal;
(viii) Insurance Costs; and (ix) capital improvements, except that Basic Costs
for capital improvements shall be limited to (A) the cost during the Term of
this Lease of any capital improvement which is reasonably intended to reduce any
component cost included within Basic Costs  as reasonably amortized by Landlord
with interest on the unamortized amount at the Interest Rate , and (B) the cost
of any capital improvements which are necessary to keep the Building or any part
thereof in compliance with all governmental rules and regulations applicable
thereto from time to time as reasonably amortized by Landlord with interest on
the unamortized amount at the Interest Rate.  Any capital improvement costs
which are included in the term “Basic Costs” shall only be included to the
extent any such costs are attributable, on a straight-line amortization (based
on the life of the improvement for federal tax purposes), to the remaining
portion of the Term of this Lease and any renewal or extension thereof.  




(b) Exclusions from Basic Costs.  The following items are specifically excluded
from the definition of Basic Costs:  (i) interest (except as otherwise allowed
herein); (ii) depreciation; (iii) penalties and fines; (iv) marketing expenses
and commissions; (v) costs of services or labor provided solely and directly to
specific tenants at the Building, including, but not limited to tenant
improvement costs; (vi) organizational expenses associated with the creation and
operation of the entity which constitutes Landlord; (vii) general or special
assessments levied against the owner of the Building for public improvements
which are not currently due; and (viii) capital improvements except as set forth
in subparagraph (a) above.




(c)   “Taxes” shall be defined as (i) all real property taxes and assessments
levied by any public authority against the Property; (ii) all personal property
taxes levied by any public authority on personal property of Landlord used in
the management, operation, maintenance and repair of the Building, (iii) all
taxes, assessments and reassessments of every kind and nature whatsoever levied
or assessed in lieu of or in substitution for existing or additional real or
personal property taxes and assessments on the Building, or (iv) amounts
necessary to be expended because of governmental orders, whether general or
special, ordinary or extraordinary, unforeseen as well as foreseen, of any kind
and nature for public improvements, services, benefits or any other purposes
which are assessed, levied, confirmed, imposed or become a lien upon the
Premises or Building or become payable during the Term.  Further, for the
purposes of this Article IV, Taxes shall include the reasonable expenses
(including, without limitation, attorneys' fees) incurred by Landlord in
challenging or obtaining or attempting to obtain a reduction of such Taxes,
regardless of the outcome of such challenge, and any costs incurred by Landlord
for compliance, review and appeal of tax liabilities.  Notwithstanding the
foregoing, Landlord shall have no obligation to challenge Taxes.  If as a result
of any such challenge, a tax refund is made to Landlord, then provided no Event
of Default exists under this Lease, the amount of such refund less the expenses
of the challenge shall be deducted from Taxes due in the Calendar Year such
refund is received.  In the case of any Taxes which may be evidenced by
improvement or other bonds or which may be paid in annual or other periodic
installments, Landlord shall elect to cause such bonds to be issued or cause
such assessment to be paid in installments over the maximum period permitted by
law.  Nothing contained in this Lease shall require Tenant to pay any franchise,
gift, estate, inheritance or succession transfer tax of Landlord, or any income,
profits or revenue tax or charge, upon the net income of Landlord from all
sources.  Tenant hereby knowingly, voluntarily and intentionally waives any
right, whether created by law or otherwise, to (a) file or otherwise protest
before any taxing authority any tax rate or value determination  with respect to
the Premises, the Building or the Project, even though Landlord may elect not to
file any such protest, (b) receive, or otherwise require Landlord to deliver, a
copy of any reappraisal notice received by Landlord from any taxing authority,
and (c) appeal any order of a taxing authority regarding the Project.





3







--------------------------------------------------------------------------------




(d)   “Insurance Costs” shall be defined as premiums and deductibles paid for
insurance relating to the Building, including, without limitation, fire and
extended coverage, boiler, earthquake, windstorm, rental loss, and commercial
general liability insurance.




4.3

Expense Adjustment.  Commencing on the Commencement Date and continuing
throughout the remainder of the Term, Tenant shall pay to Landlord as Additional
Rent, on the first day of each calendar month, an amount equal to one-twelfth
(1/12) of Tenant’s Proportionate Share of the total amount of the Basic Costs
incurred with respect to each Calendar Year in the Term of this Lease (the total
amount paid by the Tenant in each Calendar Year being referred to herein as the
“Expense Adjustment Amount”).  The Expense Adjustment Amount for each Calendar
Year shall be estimated from time to time by Landlord and communicated by
written notice to Tenant not more frequently than quarterly.  Landlord shall
cause to be kept books and records showing Basic Costs in accordance with an
appropriate system of accounts and account practices consistently maintained.
 Following the close of each Calendar Year, Landlord shall cause the amount of
the Expense Adjustment Amount which should have been paid by Tenant for such
Calendar Year (the “Final Expense Amount”) to be computed on the basis of the
actual Basic Costs for each Calendar Year, and Landlord shall deliver to Tenant
a statement of such Final Expense Amount.  If the Final Expense Amount exceeds
the Expense Adjustment Amount, Tenant shall pay such deficiency within thirty
(30) days after receipt of such statement.  If the Expense Adjustment Amount
exceeds the Final Expense Amount, then at Landlord’s option such excess shall be
either credited against payments of Additional Rent next due or refunded by
Landlord, provided no Tenant Event of Default exists hereunder.  Delay in
computation of the Final Expense Amount or any Expense Adjustment Amount shall
not be deemed a default hereunder or a waiver of Landlord’s right to collect the
Final Expense Amount or Expense Adjustment Amount, as the case may be. Landlord
estimates that Tenant’s Expense Adjustment Amount as of the Commencement Date
will be $0.21 per Rentable Square Foot of the Premises per month provided,
however that the foregoing is an estimate only and shall be subject to
adjustment during the Term as provided in this Section 4.3.

 

4.4

Sales or Excise Taxes.  Tenant shall pay to Landlord, as Additional Rent,
concurrently with payment of Basic Rent all taxes, including, but not limited to
any and all sales, rent or excise taxes (but specifically excluding income taxes
calculated upon the net income of Landlord) on Basic Rent, Additional Rent or
other amounts otherwise benefiting Landlord, as levied or assessed by any
governmental or political body or subdivision thereof against Landlord on
account of such Basic Rent, Additional Rent or other amounts otherwise
benefiting Landlord, or any portion thereof.  To Landlord’s current actual
knowledge, Rent is not subject to sales, rent or excise taxes under Utah law as
of the Date of Lease.  




V.  USE




5.1

Use of Premises.  In accordance with the terms, covenants and conditions set
forth in this Lease, and applicable governmental regulations, restrictions and
permitting (without the necessity of obtaining any zoning changes, conditional
use permits or other special use permits), the Premises may be used solely for
general warehousing, light manufacturing and business office purposes and uses
incidental thereto, but for no other purpose.




5.2

Operation of Tenant’s Business.  If any governmental license or permit, other
than a Certificate of Occupancy (if any is issued or required), shall be
required for the proper and lawful conduct of Tenant’s business in the Premises
or any part thereof, Tenant  shall first provide Landlord with prior written
notice and obtain Landlord’s consent thereto.  Thereafter, at its expense,
Tenant shall procure such license prior to the first day of the Term, and
thereafter maintain and renew such license or permit.  Tenant shall, at all
times, comply with the terms and conditions of each such license or permit.
 Tenant shall not, at any time, use or occupy, or suffer or permit anyone to use
or occupy, the Premises, or do or permit anything to be done in the Premises, in
any manner which may (a) violate any Certificate of Occupancy for the Premises
or for the Building; (b) cause, or be liable to cause injury to the Building or
any equipment, facilities or systems therein; (c) constitute a violation of the
laws and requirements of any public authority or the requirements of insurance
bodies; (d) impair or tend to impair the character, reputation or appearance of
the Project or the Building; (e) impair or tend to impair the proper and
economic maintenance, operation, and repair of the Property and the Building
and/or its equipment, facilities or systems; and (f) annoy or inconvenience
other tenants or users of the Building and the Project, if any.  Tenant shall
take all substantial or non-substantial actions necessary to comply with all
applicable statutes, ordinances, rules, regulations, orders and requirements
regulating the use by Tenant of the Premises, including without limitation, the
Occupational Safety and Health Act, and regulating Hazardous Materials (as such
term is herein defined in Section 24.2). If the nature of Tenant’s use or
occupancy of the Premises causes any increase in Landlord’s insurance premiums
over and above those chargeable for the least hazardous type of occupancy
legally permitted in the Premises, the Landlord will promptly give written
notice of such increase to Tenant (which such notice shall include supporting
documents evidencing such premium increase) and if Tenant fails to limit its use
so as to negate such premium increase, Tenant will thereafter pay the resulting
increase within ten (10) days after receipt of a statement from Landlord setting
forth the amount thereof.




5.3

Use of Common Areas.  Tenant and its employees and visitors shall have the
non-exclusive right to use any Common Areas  of the Property as constituted from
time to time, subject to such reasonable rules and regulations governing the use
as Landlord from time to time may prescribe.







VI.  CONDITION AND DELIVERY OF PREMISES




Tenant hereby covenants and agrees that Tenant is familiar with the condition of
the Property and the Premises and that Tenant is accepting the Premises on an
“AS-IS,” “WHERE-IS” basis, and that Landlord is making absolutely no repairs,
replacements or improvements of any kind or nature to the Premises or the
Property in connection with, or in consideration of, this Lease. Landlord and
Tenant acknowledge that, as of the Commencement Date, Tenant, or its affiliate,
will have been occupying the Premises pursuant to a previous lease with





4







--------------------------------------------------------------------------------

Landlord, and therefore Tenant understands and agrees that Tenant shall continue
to accept the Premises in the condition of the Premises existing as of the
Commencement Date.




VII.  SUBORDINATION; NOTICE TO SUPERIOR LESSORS AND MORTGAGEES; ATTORNMENT

AND MORTGAGEES




This Lease is subject and subordinate to all ground or underlying leases and to
any mortgage, deed of trust, security interest, or title retention interest
affecting the Land, Building, Property or Project (the "Mortgage") and to all
renewals, modifications, consolidations, replace­ments and extensions thereof.
 This subordination shall be self-operative; however, in confirmation thereof,
Tenant shall, within 10 days of receipt thereof, execute any instrument that
Landlord or any holder of any note or obligation secured by a Mortgage (the
"Mortgagee") may request confirming such subordination.   Notwithstanding the
foregoing, before any foreclosure sale under a Mortgage, the Mortgagee shall
have the right to subordinate the Mortgage to this Lease, and, in the event of a
foreclosure, this Lease may continue in full force and effect and Tenant shall
attorn to and recognize as its landlord the purchaser of Landlord's interest
under this Lease. Tenant shall, upon the request of a Mortgagee or purchaser at
foreclosure, execute, acknowledge and deliver any instrument that has for its
purpose and effect the subordination of the lien of any Mortgage to this Lease
or Tenant's attornment to such Purchaser.




VIII.  QUIET ENJOYMENT




So long as Tenant pays all of the Rent and performs all of its other obligations
hereunder, Tenant shall peaceably and quietly have, hold and enjoy the Premises
without hindrance, ejection or molestation by Landlord, or any other person
lawfully claiming through or under Landlord, subject, nevertheless, to the
provisions of this Lease and to those of a Mortgage and to all laws, ordinances,
orders, rules and regulations of any governmental authority.  Landlord shall not
be responsible for the acts or omissions of any other persons or third party
that may interfere with Tenant’s use and enjoyment of the Premises.




IX.  ASSIGNMENT, SUBLETTING AND MORTGAGING

AND MORTGAGING




9.1

Landlord's Consent.




(a)

Tenant shall not assign, transfer, mortgage or otherwise encumber this Lease or
sublet or rent (or permit a third party to occupy or use) the Premises, or any
part thereof, nor shall any assignment or transfer of this Lease or the right of
occupancy hereunder be effected by operation of law or otherwise, without the
prior written consent of Landlord, such consent not to be unreasonably withheld.
 A transfer at any one time or from time to time of a majority interest in
Tenant (whether stock, partnership interest or other form of ownership or
control) shall be deemed to be an assignment of this Lease, unless at the time
of such transfer Tenant is an entity whose outstanding stock is listed on a
recognized security exchange.  Within 30 days following Landlord's receipt of
Tenant's request for Landlord's consent to a proposed assignment, sublease, or
other encumbrance, together with all information required to be delivered by
Tenant pursuant to the provisions of this Section 9.1, Landlord shall:  (i)
consent to such proposed transaction; (ii) refuse such consent; or (iii) elect
to terminate this Lease in the event of an assignment, or in the case of a
sublease, terminate this Lease as to the portion of the Premises proposed to be
sublet in accordance with the provisions of Section 9.2.  Any assignment,
sublease or other encumbrance without Landlord's written consent shall be
voidable by Landlord and, at Landlord's election, constitute an Event of Default
hereunder.  Without limiting other instances in which Landlord may reasonably
withhold consent to an assignment or sublease, Landlord and Tenant acknowledge
that Landlord may withhold consent (a) if an Event of Default exists under this
Lease or if an Event of Default would exist but for the pendency of any cure
periods provided under Section 21.1;  or (b) if the proposed assignee or
sublessee is:  a governmental entity; a person or entity with whom Landlord has
negotiated for space in the Project during the prior 6 months; a present tenant
in the Project; a person or entity whose tenancy in the Project would violate
any exclusivity arrangement which Landlord has with any other tenant; a person
or entity of a character or reputation or engaged in a business which is not
consistent with the quality of the Project; or not a party of reasonable
financial worth and/or financial stability in light of the responsibilities
involved under this Lease on the date consent is requested.  If Tenant requests
Landlord's consent to a specific assignment or subletting, Tenant will submit in
writing to Landlord:  (1) the name and address of the proposed assignee or
subtenant; (2) a counterpart of the proposed agreement of assignment or
sublease; (3) reasonably satisfactory information as to the nature and character
of the business of the proposed assignee or subtenant, and as to the nature of
its proposed use of the space; (4) banking, financial or other credit
information reasonably sufficient to enable Landlord to determine the financial
responsibility and character of the proposed assignee or subtenant; (5) executed
estoppel certificates from Tenant containing such information as provided in
Article XXIII; and (6) any other information reasonably requested by Landlord.




(b)

Notwithstanding that the prior express written permission of Landlord to any of
the aforesaid transactions may have been obtained, the following shall apply:




(i)

In the event of an assignment, contemporaneously with the granting of Landlord's
aforesaid consent, Tenant shall cause the assignee to expressly assume in
writing and agree to perform all of the covenants, duties, and obligations of
Tenant hereunder and such assignee shall be jointly and severally liable
therefore along with Tenant.




(ii)

All terms and provisions of the Lease shall continue to apply after any such
transaction.




(iii)

In any case where Landlord consents to an assignment, transfer, encumbrance or
subletting, the undersigned Tenant and any guarantor shall nevertheless remain
directly and primarily liable for the performance of all of the covenants,
duties, and obligations of Tenant hereunder (including, without limitation, the
obligation to pay all Rent and other sums herein provided to be paid), and
Landlord shall be permitted to enforce the provisions of this instrument against
the undersigned Tenant, any guarantor and/or any





5







--------------------------------------------------------------------------------

assignee without demand upon or proceeding in any way against any other person.
 Neither the consent by Landlord to any assignment, transfer, encumbrance or
subletting nor the collection or acceptance by Landlord of rent from any
assignee, subtenant or occupant shall be construed as a waiver or release of the
initial Tenant or any guarantor from the terms and conditions of this Lease or
relieve Tenant or any subtenant, assignee or other party from obtaining the
consent in writing of Landlord to any further assignment, transfer, encumbrance
or subletting.




(iv)

Tenant hereby assigns to Landlord the rent and other sums due from any
subtenant, assignee or other occupant of the Premises and hereby authorizes and
directs each such subtenant, assignee or other occupant to pay such rent or
other sums directly to Landlord; provided however, that until the occurrence of
an Event of Default, Tenant shall have the license to continue collecting such
rent and other sums.  Notwithstanding the foregoing, in the event that the rent
due and payable by a sublessee under any such permitted sublease (or a
combination of the rent payable under such sublease plus any bonus or other
consideration therefor or incident thereto) exceeds the hereinabove provided
Rent payable under this Lease, or if with respect to a permitted assignment,
permitted license, or other transfer by Tenant permitted by Landlord, the
consideration payable to Tenant by the assignee, licensee, or other transferee
exceeds the Rent payable under this Lease, then Tenant shall be bound and
obligated to pay Landlord such excess rent and other excess consideration in
accordance with Section 9.3 within 10 days following receipt thereof by Tenant
from such sublessee, assignee, licensee, or other transferee, as the case may
be.




(v)

Tenant shall pay Landlord a fee in the amount of $2,500.00 to reimburse Landlord
for all its expenses under this Article IX, including, without limitation,
reasonable attorneys’ fees.  




9.2

Landlord's Option to Recapture Premises.  If Tenant proposes to assign this
Lease, Landlord may, at its option, upon written notice to Tenant given within
30 days after its receipt of Tenant's notice of proposed assignment, together
with all other necessary information, elect to recapture the Premises and
terminate this Lease.  If Tenant proposes to sublease all or part of the
Premises, Landlord may, at its option upon written notice to Tenant given within
30 days after its receipt of Tenant's notice of proposed subletting, together
with all other necessary information, elect to recapture such portion of the
Premises as Tenant proposes to sublease and upon such election by Landlord, this
Lease shall terminate as to the portion of the Premises recaptured.  If a
portion of the Premises is recaptured, the Rent payable under this Lease shall
be proportionately reduced based on the square footage of the Rentable Square
Feet retained by Tenant and the square footage of the Rentable Square Feet
leased by Tenant immediately prior to such recapture and termination, and
Landlord and Tenant shall thereupon execute an amendment to this Lease in
accordance therewith.  Landlord may thereafter, without limitation, lease the
recaptured portion of the Premises to the proposed assignee or subtenant without
liability to Tenant.  Upon any such termination, Landlord and Tenant shall have
no further obligations or liabilities to each other under this Lease with
respect to the recaptured portion of the Premises, except with respect to
obligations or liabilities which accrue or have accrued hereunder as of the date
of such termination (in the same manner as if the date of such termination were
the date originally fixed for the expiration of the Term).




9.3

Distribution of Net Profits.  In the event that Tenant assigns this Lease or
sublets all or any portion of the Premises during the Term to any entity,
Landlord shall receive 0% of any “Net Profits” (as hereinafter defined) and
Tenant shall receive 100% of any Net Profits received by Tenant from any such
assignment or subletting. The term "Net Profits" as used herein shall mean such
portion of the Rent payable by such assignee or subtenant in excess of the Rent
payable by Tenant under this Lease (or pro rata portion thereof in the event of
a subletting) for the corresponding period, after deducting from such excess
Rent all of Tenant's documented reasonable third party costs associated with
such assignment or subletting, including, without limitation, broker
commissions, attorney fees and any costs incurred by Tenant to prepare or alter
the Premises, or portion thereof, for the assignee or sublessee.  




9.4

Transfers to Related Entities.  Notwithstanding anything in this Article IX to
the contrary, provided no Event of Default exists under this Lease or would
exist but for the pendency of any cure periods provided for under Section 21.1,
Tenant may, without Landlord's consent, but after providing written notice to
Landlord and subject to the provisions of Section 9.1(b)(i-iii) , assign this
Lease or sublet all or any portion of the Premises to any Related Entity (as
hereinafter defined) provided that (i) such Related Entity is not a governmental
entity or agency; (ii) such Related Entity's use of the Premises would not cause
Landlord to be in violation of any exclusivity agreement within the Project; and
(iii) the net worth (computed in accordance with generally accepted accounting
principles exclusive of goodwill) of any assignee after such transfer is greater
than or equal to the greater of (a) the net worth of Tenant as of the Date of
Lease; or (b) the net worth of Tenant immediately prior to such transfer, and
proof satisfactory to Landlord that such net worth standards have been met shall
have been delivered to Landlord at least 10 days prior to the effective date of
any such transaction. "Related Entity" shall be defined as any parent company,
subsidiary, affiliate or related corporate entity of Tenant that controls, is
controlled by, or is under common control with Tenant.




X.  COMPLIANCE WITH LAWS




10.1

General Compliance.

Tenant shall give prompt notice to Landlord of any notice it receives of the
violation of any law or requirement of any governmental or administrative
authority with respect to the Premises or the use or occupation thereof.  Tenant
shall, at Tenant’s expense, comply with all laws and requirements of any
governmental or administrative authorities which shall impose any violation,
order or duty on Landlord or Tenant arising from (a) Tenant’s particular use of
the Premises; (b) the manner or conduct of Tenant’s business or operation of its
installations, equipment or other property therein; (c) any cause or condition
created by or caused by Tenant; (d) breach of any of Tenant’s obligations under
this Lease, whether or not such compliance requires work which is structural or
non-structural, ordinary or extraordinary, foreseen or unforeseen; and Tenant
shall pay all the costs, expenses, fines, penalties and damages which may be
imposed upon Landlord by reason or arising out of Tenant’s failure to fully and
promptly comply with and observe the provisions of this Article X.  Nothing in
this Article X shall make Tenant responsible for any structural repairs or
improvements that are not specifically necessitated by the causes set forth in
Clauses (a), (b), (c) or (d) of the immediately preceding sentence.








6







--------------------------------------------------------------------------------



10.2

ADA Compliance.  Notwithstanding any other statement in this Lease, the
following provisions shall govern the parties' compliance with the Americans
With Disabilities Act of 1990, as amended from time to time, Public Law 101-336;
42 U.S.C. §§12101, et seq. (the foregoing, together with any similar state
statute governing access for the disabled or handicapped collectively referred
to as the "ADA"):




(a)

To the extent governmentally required as of the Commencement Date of this Lease,
Landlord shall be responsible for the cost of compliance with Title III of the
ADA, and such cost shall not be included in Basic Costs, with respect to any
repairs, replacements or alterations to the Common Areas of the Project.  To the
extent governmentally required subsequent to the Commencement Date of this Lease
as a result of an amendment to Title III of the ADA or any regulation thereunder
enacted subsequent to the Commencement Date of this Lease, Landlord shall be
responsible for compliance with Title III of the ADA with respect to any
repairs, replacements or alterations to the Common Area of the Project, and such
expense shall be included in Basic Costs.  Landlord shall indemnify, defend and
hold harmless Tenant and its Agents from all fines, suits, procedures,
penalties, claims, liability, losses, expenses and actions of every kind, and
all costs associated therewith (including, without limitation, reasonable
attorneys' and consultants' fees) arising out of or in any way connected with
Landlord's failure to comply with Title III of the ADA as required above.




(b)

To the extent governmentally required, Tenant shall be responsible for
compliance, at its expense, with Titles I and III of the ADA with respect to the
Premises.  Tenant shall indemnify, defend and hold harmless Landlord and its
Agents from all fines, suits, procedures, penalties, claims, liability, losses,
expenses and actions of every kind, and all costs associated therewith
(including, without limitation, reasonable attorneys' and consultants' fees)
arising out of or in any way connected with Tenant's failure to comply with
Titles I and III of the ADA as required above.




XI.  INSURANCE




11.1

Certain Insurance Risks.  Tenant will not do or permit to be done any act or
thing upon the Premises, the Property or the Project which would: (i) jeopardize
or be in conflict with fire insurance policies covering the Project, and
fixtures and property in the Project; or (ii) increase the rate of fire
insurance applicable to the Project to an amount higher than it otherwise would
be for general business office and warehouse use of the Project; or (iii)
subject Landlord to any liability or responsibility for injury to any person or
persons or to property by reason of any business or operation being conducted
upon the Property.




11.2

Landlord's Insurance.  At all times during the Term, Landlord will carry and
maintain:




(a)

Property insurance coverage at least equal to ISO Special Form causes of loss
with respect to the Building, its equipment and common area furnishings, and
leasehold improvements in the Premises to the extent of any initial build out of
the Premises by the Landlord;




(b)

Bodily injury and property damage insurance; and




(c)

Such other insurance as Landlord reasonably determines from time to time.




The insurance coverages and amounts in this Section 11.2 will be determined by
Landlord in an exercise of its reasonable discretion.




11.3

Tenant’s Insurance.  At all times during the Term, Tenant will carry and
maintain, at Tenant’s expense, the following insurance, in the amounts specified
below or such other amounts as Landlord may from time to time reasonably
request, with insurance companies and on forms satisfactory to Landlord:




(a)  Bodily injury and property damage liability insurance, with a combined
single

occurrence limit of not less than $1,000,000.  All such insurance will be on an
occurrence commercial general liability ISO standard form including without
limitation, personal injury and contractual liability coverage for the
performance by Tenant of its indemnity obligations under this Lease.  Such
insurance shall include waiver of subrogation rights in favor of Landlord and
Landlord’s management company;




(b)  Insurance covering all of Tenant’s furniture and fixtures, machinery,
equipment, stock and any other personal property owned and used in Tenant’s
business and found in, on or about the Property, and any leasehold improvements
to the Premises in excess of any initial build-out of the Premises by the
Landlord, in an amount not less than the full replacement cost.  Property forms
will provide coverage on an open perils basis insuring against “all risks of
direct physical loss.”  All policy proceeds will be used for the repair or
replacement of the property damaged or destroyed, however, if this Lease ceases
under the provisions of Article XIX, Tenant will be entitled to any proceeds
resulting from damage to Tenant’s furniture and fixtures, machinery and
equipment, stock and any other personal property;




(c)  Worker’s compensation insurance insuring against and satisfying Tenant’s
obligations and liabilities under the worker’s compensation laws of the state in
which the Premises are located, including employer’s liability insurance in the
limit of $1,000,000 aggregate.  Such insurance shall include waiver of
subrogation rights in favor of Landlord and Landlord’s management company;




(d)  If Tenant operates owned, hired, or non-owned vehicles on the Property,
commercial automobile liability will be carried at a limit of liability not less
than $1,000,000 combined bodily injury and property damage;




(e) Umbrella liability insurance in excess of the underlying coverage listed in
paragraphs (a), (c) and (d) above, with limits of not less than $2,000,000 per
occurrence/$2,000,000 aggregate;





7







--------------------------------------------------------------------------------




(f) Loss of income and extra expense insurance and contingent business income
insurance in amounts as will reimburse Tenant for direct or indirect loss of
earning attributable to all perils insured against under the ISO Causes of Loss
- Special Form Coverage, or attributable to prevention of access to the Premises
as a result of such perils.  Such insurance shall provide for an extended period
of indemnity to be not less than twelve (12) months; and




(g) All insurance required under this Article XI shall be issued by such good
and

reputable insurance companies qualified to do and doing business in the state in
which the Premises are located and having a rating not less than A:VIII as rated
in the most current copy of Best’s Insurance Report in the form customary to
this locality.




11.4

Forms of the Policies.  Landlord, Landlord’s management company and such other
parties as Landlord shall designate to Tenant who have an insurable interest in
the Premises or Property shall be (i) named as additional insured with respect
to the coverages provided for under Section 11.3 (a), (c), (d) and (e) (other
than Worker’s Compensation), and (ii) as loss payees as their interest may
appear with respect to the coverage provided under Section 11.3 (b).
 Certificates of insurance together with copies of the policies and any
endorsements naming Landlord, Landlord’s management company, and any others
specified by Landlord as additional insureds or loss payee (as the case may be)
will be delivered to Landlord prior to Tenant’s occupancy of the Premises and
from time to time at least sixty (60) days prior to the expiration of the term
or reduction in coverage of each such policy.  Each insurance policy required
hereunder will specifically provide that such insurance policy cannot be
terminated without giving at least thirty (30) days prior written notice to
Landlord and Landlord’s Mortgagee. All policies required to be maintained by
Tenant will be written as primary policies, not contributing with and not
supplemental to the coverage that Landlord may carry.  Commercial general
liability insurance required to be maintained by Tenant by this Article XI will
not be subject to a deductible.  In the event Tenant fails to purchase and
maintain any of the insurance required hereunder, Landlord reserves the right,
but not the obligation, to purchase such insurance on behalf of Tenant, and at
Tenant’s expense, with any expenses incurred by Landlord in connection therewith
being reimbursed to Landlord by Tenant within thirty (30) days of written demand
thereof.




11.5

Waiver of Subrogation.  Landlord and Tenant each waive and shall cause their
respective insurance carriers to waive any and all rights to recover against the
other or against the Agents of such other party for any loss or damage to such
waiving party (including deductible amounts) arising from any cause covered by
any property insurance required to be carried by such party pursuant to this
Article XI or any other property insurance actually carried by such party to the
extent of the limits of such policy.   Tenant, from time to time, will cause its
respective insurers to issue appropriate waiver of sub­rogation rights
endorsements to all property insurance policies carried in connection with the
Property or the Premises or the contents of the Property or the Premises.
 Tenant agrees to cause all other occupants of the Premises claiming by, under
or through  Tenant, to execute and deliver to Landlord and Landlord’s management
company such a waiver of claims and to obtain such waiver of subrogation rights
endorse­ments




11.6

Adequacy of Coverage.  Landlord and its Agents make no representation that the
limits of liability specified to be carried by Tenant pursuant to this Article
XI are adequate to protect Tenant.  If Tenant believes that any of such
insurance coverage is inadequate, Tenant will obtain such additional insurance
coverage as Tenant deems adequate, at Tenant’s sole expense.  Furthermore, in no
way does the insurance required herein limit the liability of Tenant assumed
elsewhere in the Lease.




XII.  ALTERATIONS




12.1

Procedural Requirements.  Tenant may, from time to time, at its expense, make
such alterations, additions, or improvements (hereinafter collectively referred
to as “Alterations”) in and to the Premises as Tenant may reasonably consider
necessary for the conduct of its business in the Premises; provided, however,
that the written consent of the Landlord is first obtained.  Landlord’s consent
shall not be unreasonably withheld to Alterations, provided that: (a) the
exterior of the Building shall not be affected; (b) the Alterations are
non-structural and the structural integrity of the Building shall not be
affected; (c) the Alterations are to the interior of the Premises and no part of
the Building (including the roof) outside of the Premises shall be affected; (d)
the proper functioning of the mechanical, electrical, sanitary and other service
systems of the Building shall not be affected and the usage of such systems by
Tenant shall not be increased; (e) Tenant shall have appropriate insurance
coverage reasonably satisfactory to Landlord regarding the Alterations; (f) the
Alterations do not require the issuance of a building permit and (g) before
proceeding with any Alterations, Tenant shall submit to Landlord for Landlord’s
approval, plans and specifications for the work to be done and Tenant shall not
proceed with such work until Tenant has received said approval.  Tenant shall
obtain and deliver to Landlord (if so requested) either (i) a performance bond
and a labor and materials payment bond (issued by a corporate surety licensed to
do business in the state in which the Project is located) each in an amount
equal to one hundred twenty-five percent (125%) of the estimated cost of the
Alterations and in form satisfactory to Landlord, or (ii) such other security as
shall be reasonably satisfactory to Landlord.




12.2

Performance of Alterations.  Tenant, at its expense, shall obtain all necessary
governmental permits and certificates for the commencement and prosecution of
Alterations and for the final approval thereof upon completion, and shall cause
the Alterations to be performed in compliance therewith and in compliance with
all applicable laws and requirements of public authorities, including without
limitation, Titles I and III of the ADA, the OSHA General Industry Standard (29
C.F.R. Section 1910.1001, et seq.) and the OSHA Construction Standard (29 C.F.R.
Section 1926.1001, et seq.), all entities holding Mortgages on the Building and
with Landlord’s rules and regulations or any other restrictions Landlord may
impose on the Alterations.  Tenant shall not commence any Alterations without
having first demonstrated, to Landlord’s satisfaction, that all such permits and
certificates have been obtained.  The Alterations shall be diligently performed
in a good and workmanlike manner, using new materials and equipment at least
equal in quality and class to the standards for the Building established by
Landlord.  Alterations shall be performed by contractors first approved by
Landlord, and Tenant’s Agents  shall work in harmony, and not interfere with,
Landlord and its Agents or with any other tenants or occupants of the Building.
 Tenant shall, and hereby does, indemnify, defend, and hold Landlord harmless
from any and all claims, damages or losses, of any nature (including





8







--------------------------------------------------------------------------------

reasonable fees of attorneys of Landlord’s choosing), suffered by Landlord,
whether directly or indirectly, as a result of, or due to, or arising from, the
performance of any Alterations by, or on behalf of, Tenant.  Alterations shall
be performed in such manner so as to not unreasonably interfere with or delay
and so as not to impose any additional expense upon Landlord in the
construction, maintenance, repair or operation of the Building; and if any such
expense is incurred by Landlord, Tenant shall pay the same upon demand.  Tenant
acknowledges that if any Alterations commenced or performed in violation of any
provision of this Article XII shall cause Landlord irreparable injury, Landlord
shall have the right to enjoin any such violations by injunction or other
equitable relief.




12.3

Lien Prohibition.  Tenant shall not permit any mechanics’ or material mens’
liens to attach to the Premises, the Property, the Project, Tenant’s leasehold
estate or any of them.  Tenant shall and hereby does defend, indemnify, and hold
Landlord harmless from and against any and all mechanics’ and other liens and
encumbrances filed in connection with Alterations or any other work, labor,
services, or materials done for or supplied to Tenant, or any person claiming
through or under Tenant, including, without limitation, security interests in
any materials, fixtures or articles installed in and constituting a part of the
Premises and against all costs, expenses, and liabilities (including reasonable
fees of attorneys of Landlord’s choosing) incurred in connection with any such
lien or encumbrance or any action or proceeding brought thereon.  Tenant, at its
expense, shall procure the satisfaction or discharge of record of all such liens
and encumbrances within ten (10) days after the filing thereof.  In the event
Tenant has not so performed, Landlord may, at its option, pay and discharge such
liens and Tenant shall be responsible to reimburse Landlord for all costs and
expenses incurred in connection therewith, together with interest thereon at the
Interest Rate set forth in Section 1.14 above, which expenses shall include
reasonable fees of attorneys of Landlord’s choosing, and any costs in posting
bond to effect discharge or release of the lien as an encumbrance against the
Premises, the Property, the Project, Tenant's leasehold estate or any of them.




XIII.  LANDLORD’S AND TENANT’S PROPERTY




13.1

Landlord’s Property.  All fixtures, machinery, equipment, improvements and
appurtenances to, or built into, the Premises after the Commencement Date,
 whether or not placed there by, or at the expense of, Tenant shall be and
remain a part of the Premises; shall be deemed the property of Landlord (the
“Landlord’s Property”), without compensation or credit to Tenant; and shall not
be removed by Tenant unless Landlord requests their removal, in which event
Tenant shall, on or before the Expiration Date or earlier termination of this
Lease, remove the designated items, repair any damage to the Premises or
Building resulting from such removal, and restore the Premises to the condition
existing as of the Commencement Date.  Further, any personal property in the
Premises on the Commencement Date, unless installed and paid for by Tenant,
shall be and shall remain the property of the Landlord and shall not be removed
by Tenant.  Any flooring in the Premises during the Term shall be and remain the
property of Landlord and shall not be removed or replaced without the prior
written consent and approval by Landlord.




13.2

Tenant’s Property.  All movable business and trade fixtures, machinery and
equipment, communications equipment and office equipment, whether or not
attached to, or built into, the Premises, which are installed in the Premises
by, or for the account of, Tenant without expense to Landlord and which can be
removed without structural damage to the Building, and all furniture,
furnishings and other articles of movable personal property owned by Tenant and
located in the Premises shall be and shall remain the property of Tenant (the
“Tenant’s Property”) and may be removed by Tenant at any time during the Term,
provided no Tenant Event of Default exists hereunder.  In the event Tenant’s
Property is so removed, Tenant shall repair or pay the cost of repairing any
damage to the Premises or to the Building resulting from the installation and/or
removal thereof and restore the Premises to the condition existing as of the
Commencement Date.  




13.3

Removal of Tenant’s Property.  At or before the Expiration Date, or the date of
any earlier termination hereof, Tenant, at  its expense, shall remove from the
Premises all of Tenant’s Property, and Tenant shall repair any damage to the
Premises or the Building resulting from any installation and/or removal of
Tenant’s Property and restore the Premises to the condition existing as of the
Commencement Date.  Any items of Tenant’s Property which shall remain in the
Premises after the Expiration Date, or following an earlier termination date,
may, at the option of Landlord, be deemed to have been abandoned, and in such
case, such items may be retained by Landlord as its property or be disposed of
by Landlord, without accountability, in such manner as Landlord shall determine,
at Tenant’s expense.  Notwithstanding the foregoing, if a Tenant  Event of
Default exists under the terms of this Lease, Tenant shall only remove Tenant’s
property from the Premises upon the express, written direction of Landlord.  




XIV.  REPAIRS AND MAINTENANCE




14.1

Tenant Repairs and Maintenance.  Except with respect to Landlord’s obligations
set forth in Section 14.2 below, Tenant, at its sole cost and expense,
throughout the Term of this Lease, shall take good care of the Premises, and
shall keep the same in good, first class order, condition and repair, and shall
make and perform all routine maintenance thereof, including janitorial
maintenance, and all necessary  repairs, ordinary and extraordinary, foreseen
and  unforeseen, of every nature, kind and description.  As used herein,
“repairs” shall include all necessary replacements, restorations, renewals,
alterations, additions and betterments to the Premises.  All repairs made by
Tenant shall be at least the quality and cost of the original work and shall be
made by Tenant in accordance with all laws, ordinances and regulations whether
heretofore and hereafter enacted.  The necessity  for or adequacy of maintenance
 and repairs shall be measured by the standards which are appropriate for
improvements of similar construction and class, provided that Tenant shall in
any event make all repairs necessary to avoid any damage or injury to the
improvements. Throughout the Term of this Lease, Tenant will maintain (a) a
maintenance contract for servicing of the HVAC system with a servicer reasonably
acceptable to Landlord, and (b) maintenance logs on site and will cause the
personnel engaged in the maintenance of the Premises to make timely and detailed
entries in those logs so that the logs at all times accurately reflect the
maintenance activity performed with respect to the Premises and its Building
systems.  Landlord’s representatives may inspect and copy those logs at any
reasonable time after reasonable notice has been given to Tenant. Landlord will
have the right to cause the maintenance of the Premises to be reviewed and the
Premises inspected annually (or more frequently if Landlord determines that it
is prudent to do so) by a qualified engineer or property manager consultant of
Landlord’s choosing, to determine whether Tenant is maintaining the Premises in
accordance with this Section 14.1 and, if it is determined that Tenant has not
maintained the





9







--------------------------------------------------------------------------------

Premises as herein required, Tenant will reimburse Landlord for the cost of
repairing the Premises and for the fees and expenses of such engineer or
consultant within thirty (30) days after Landlord’s demand. Tenant will
cooperate with the engineer or consultant in its performance of such review and
inspection. Except with respect to the maintenance contract for the servicing of
the HVAC system, Tenant may fulfill its maintenance and repair obligations under
this Section 14.1 at its option either through the use of its employees or
through the use of Agents.  Notwithstanding the above, Landlord may enter into a
master service agreement for HVAC maintenance with respect to the Property and
Tenant shall pay its Proportionate Share of such cost in accordance with the
provisions of Article IV.   




14.2

Landlord Repairs. Landlord shall keep in good repair, (i) the structural
portions of the foundation and exterior walls (exclusive of all glass and all
exterior doors) of the Building;  (ii) the roof of the Building;  and (iii) the
outside Common Areas of the Property, including the parking lots, landscaping
and underground utility and sewer pipes outside the exterior walls of the
Building, if any.  All such repairs shall be at Landlord’s sole cost and
expense, except that the cost of  such items shall be a Basic Cost to the extent
permitted by the provisions of Article IV.  Notwithstanding the foregoing, the
cost of repairs referenced in this Section 14.2 rendered necessary  by the
negligence or willful misconduct of Tenant or Tenant’s Agents or as a result of
Tenant’s failure to use the Premises in accordance with the terms of Article V
of this Lease, shall be reimbursed by Tenant to Landlord within thirty (30) days
of Landlord’s written demand.  Tenant hereby waives any right to make repairs
and deduct the expenses of such repairs from the Basic Rent or Additional Rent
due under the Lease.




14.3

Tenant Equipment.  Tenant shall not place a load upon any floor of the Premises
which exceeds either the load per square foot which such floor was designed to
carry or which is allowed by law.  Business machines and mechanical equipment
belonging to Tenant which cause noise or vibrations that may be transmitted to
the structure of the Building or to the Premises to such a degree as to be
objectionable to Landlord shall, at the Tenant’s expense, be placed and
maintained by Tenant in settings of cork, rubber or spring-type vibration
eliminators sufficient to eliminate such noise or vibration.




14.4

Landlord’s Warranty.   Landlord will deliver the HVAC, electrical, mechanical
and plumbing systems serving the Premises in good working order and condition as
of the Commencement Date.  Further, if any repairs or replacements of the HVAC
system are required during the first three hundred sixty-five (365) days of the
Term (and Tenant notifies Landlord in writing of the need for such repair or
replacement prior to the expiration of such three hundred sixty-five (365) day
period), then, notwithstanding the provisions of Section 14.1 of this Lease,
Landlord, at Landlord’s cost, will make and perform all such repairs and
replacements. Notwithstanding the foregoing, the cost of repairs and
replacements referenced in this Section 14.4 rendered necessary by the
negligence or willful misconduct of Tenant or Tenant’s Agents or as a result of
Tenant’s failure to consistently comply with its maintenance obligations set
forth in Section 14.1 shall be reimbursed by Tenant to Landlord within thirty
(30) days of Landlord’s written demand.




XV.  UTILITIES




15.1

Purchasing Utilities.  Tenant shall purchase all utility services including, but
not limited to, fuel, water, sewerage and electricity, from the utility or
municipality providing such service, shall provide for  cleaning and
extermination services, and shall pay for such services when payments therefor
are due.  Tenant shall be solely responsible for the repair and maintenance of
any meters necessary in connection with such services.




15.2

Use of Electrical Energy by Tenant.  Tenant’s use of electrical energy in the
Premises shall not, at any time, exceed the capacity of (i) any of the
electrical conductors and equipment in or otherwise serving the Premises; or
(ii) the Building’s HVAC system.  In order to insure that such capacity is not
exceeded and to avert possible adverse effects upon the Building’s electric
service, Tenant shall not, without Landlord’s prior written consent in each
instance, make any material alteration or addition to the electrical system of
the Premises existing as of the Commencement Date.




XVI.  INVOLUNTARY CESSATION OF SERVICES




Landlord reserves the right, without any liability to Tenant and without
affecting Tenant’s covenants and obligations hereunder, to stop service of the
heating, air conditioning, electric, sanitary, elevator, or other Building
systems serving the Premises, or to stop any other services required by Landlord
under this Lease, whenever and for so long as may be necessary, by reason of (i)
accidents, emergencies, strikes, or the making of repairs or changes which
Landlord in good faith deems necessary, or (ii) any other cause beyond
Landlord’s reasonable control.  Further, it is also understood and agreed that
Landlord shall have no liability or responsibility for a cessation of services
to the Premises or in the Building which occurs as a result of causes beyond
Landlord’s control.  No such interruption of service shall be deemed an eviction
or disturbance of Tenant’s use and possession of the Premises or any part
thereof, or render Landlord liable to Tenant for damages, or relieve Tenant from
performance of Tenant’s obligations under this Lease including the obligation to
pay Rent.  Notwithstanding the foregoing, (i) if any interruption of utilities
or services required to be provided by Landlord under this Lease shall continue
for five (5) business days after written notice from Tenant to Landlord; and
(ii) such interruption of utilities or services shall render any portion of the
Premises unusable for the normal conduct of Tenant’s business and Tenant, in
fact, ceases to use and occupy such portion of the Premises for the normal
conduct of its business; and (iii) such interruption of utilities or services is
due to the negligence or willful misconduct of Landlord; then all Rent payable
hereunder with respect to such portion of the Premises rendered unusable for the
normal conduct of Tenant’s business in which Tenant, in fact, ceases to use and
occupy, shall be abated after the expiration of such five (5) business day
period, in the event such utilities or services are not restored, and continue
until such time that the utilities or services are restored.











10







--------------------------------------------------------------------------------

XVII.  LANDLORD’S RIGHTS OF ACCESS




Landlord and its Agents shall have the right to enter and/or pass through the
Premises at any time or times (a) to examine the Premises and to show them to
actual and prospective Mortgagees, or prospective purchasers or Mortgagees of
the Building; and (b) to make such repairs, alterations, additions and
improvements in or to the Premises and/or in or to the Building or its
facilities and equipment as Landlord is required or desires to make; provided,
however, that Landlord shall use reasonable efforts to avoid disturbing Tenant,
Tenant’s employees and Tenant’s business operations.  Landlord shall be allowed
to take all materials into and upon the Premises that may be required in
connection therewith, without any liability to Tenant and without any reduction
of Tenant’s covenants and obligations hereunder.  During the period of twelve
(12) months prior to the Expiration Date (or at any time, if Tenant has vacated
or abandoned the Premises), Landlord and its Agents may exhibit the Premises to
prospective tenants.




XVIII.  LIABILITY AND INDEMNIFICATION OF LANDLORD




18.1

Indemnification.  Except to the extent caused by the gross negligence or willful
misconduct of Landlord, Tenant will neither hold nor attempt to hold Landlord,
its Agents or Mortgagee liable for, and Tenant will indemnify, hold harmless and
defend (with counsel reasonably acceptable to Landlord) Landlord, its Agents and
Mortgagee, from and against, any and all demands, claims, causes of action,
fines, penalties, damages, liabilities, judgments, and expenses  (including,
without limitation, reasonable attorneys' fees) incurred in connection with or
arising from (i) the use or occupancy or manner of use or occupancy of the
Premises by Tenant or its Agents; (ii) any activity, work or thing done,
permitted or suffered by Tenant or its Agents in or about the Premises or the
Project; (iii) any acts, omissions or negligence of Tenant or its Agents; (iv)
any breach, violation or nonperformance by Tenant or its Agents of any term,
covenant or provision of this Lease or any law, ordinance or governmental
requirement of any kind; and (v) any injury or damage to the person, property or
business of Tenant or its Agents.  




18.2   

Waiver and Release.  Except to the extent caused by the gross negligence or
willful misconduct of Landlord, Tenant covenants and agrees that Landlord, its
Agents and Mortgagee will not at any time or to any extent whatsoever be liable,
responsible or in any way accountable for any loss, injury, death or damage
(including consequential damages) to persons, property or Tenant's business
occasioned by (i) any act or omission of Landlord or its Agents; (ii) any acts
or omissions, including theft, of or by any other tenant, occupant or visitor of
the Project; or  (iii) any injury or damage to persons or property resulting
from any casualty, explosion, falling plaster or other masonry or glass, steam,
gas, electricity, water or rain which may leak from any part of the Building or
any other portion of the Project or from the pipes, appliances or plumbing works
therein or from the roof, street or subsurface or from any other place, or
resulting from dampness.  Tenant agrees to give prompt notice to Landlord upon
the occurrence of any of the events set forth in this Section 18.2 or of defects
in the Premises or the Building, or in the fixtures or equipment.  




18.3

Survival.  The covenants, agreements and indemnification obligations under this
Article XVIII will survive the expiration or earlier termination of this Lease.
 Tenant’s covenants, agreements and indemnification obligations are not intended
to and will not relieve any insurance carrier of its obligations under policies
required to be carried by Tenant pursuant to the provisions of this Lease.  




XIX.  DAMAGE OR DESTRUCTION




19.1

Damage to the Premises.  If the Premises or the Building shall be damaged by
fire or other insured cause, Landlord shall diligently and as soon as
practicable after such damage occurs (taking into account the time necessary to
effect a satisfactory settlement with any insurance company involved) repair
such damage at the expense of Landlord; provided, however, that Landlord's
obligation to repair such damage shall not exceed the proceeds of insurance
available to Landlord (reduced by any proceeds retained pursuant to the rights
of Mortgagee). Notwithstanding the foregoing, if the Premises or the Building
are damaged by fire or other insured cause to such an extent that, in Landlord's
reasonable judgment, the damage cannot be substantially repaired within 270 days
after the date of such damage, or if the Premises are substantially damaged
during the last Lease Year, then:  (i) Land­lord may terminate this Lease as of
the date of such damage by written notice to Tenant; or (ii) Tenant may
terminate this Lease as of the date of such damage by written notice to Landlord
within 10 days after (a) Landlord's delivery of a notice that the repairs cannot
be made within such 270-day period (Landlord shall use reasonable efforts to
deliver to Tenant such notice within 60 days of the date of such damage or
casualty); or (b) the date of damage, in the event the damage occurs during the
last year of the Lease.  Rent shall be apportioned and paid to the date of such
damage.   




During the period that Tenant is deprived of the use of the damaged portion of
the Premises, Basic Rent and Tenant's Proportionate Share shall be reduced by
the ratio that the Rentable Square Footage of the Premises damaged bears to the
total Rentable Square Footage of the Premises before such damage.  All injury or
damage to the Premises or the Building resulting from the gross negligence or
willful misconduct of Tenant or its Agents shall be repaired by Landlord, at
Tenant's expense, and Rent shall not abate nor shall Tenant be entitled to
terminate the Lease.  Notwithstanding anything herein to the contrary, Landlord
shall not be required to rebuild, replace, or repair any of the following:  (i)
specialized Tenant improvements as reasonably determined by Landlord; (ii)
Altera­tions; or (iii) Tenant's Property.




19.2

Condemnation.  If any of the Premises, 20% or more of the Building or 30% or
more of the Land shall be taken or condemned by any governmental or
quasi-governmental authority for any public or quasi-public use or purpose
(including, without limitation, sale under threat of such a taking), then the
Term shall cease and terminate as of the date when title vests in such
governmental or quasi-governmental authority, and Rent shall be prorated to the
date when title vests in such governmental or quasi-governmental authority.  If
less than 20% of the Building (none of which is within the Premises) and less
than 30% of the Land is taken or condemned by any governmental or
quasi-governmental authority for any public or quasi-public use or purpose
(including, without limitation, sale under threat of such a taking), this Lease
shall continue in full force and effect.  Tenant shall have no claim against
Landlord (or otherwise) as a result of such taking, and Tenant hereby agrees to
make no claim against the condemning authority for any portion of the amount
that may be awarded as





11







--------------------------------------------------------------------------------

compensation or damages as a result of such taking; provided, however, that
Tenant may, to the extent allowed by law, claim an award for moving expenses and
for the taking of any of Tenant's Property (other than its leasehold interest in
the Premises)which does not, under the terms of this Lease, become the property
of Landlord at the termination hereof, as long as such claim is separate and
distinct from any claim of Landlord and does not diminish Landlord's award.
  Tenant hereby assigns to Landlord any right and interest it may have in any
award for its leasehold interest in the Premises.




XX.  SURRENDER AND HOLDOVER




On the Expiration Date, or upon any earlier termination of this Lease, or upon
any re-entry by Landlord upon the Premises, Tenant shall quit and surrender the
Premises to Landlord “broom-clean” and in good order, condition and repair,
except for ordinary wear and tear and such damage or destruction as Landlord is
required to repair or restore under this Lease, and Tenant shall remove all of
the Tenant’s Property therefrom, except as otherwise expressly provided in this
Lease.  In the event that Tenant shall not immediately surrender the Premises to
Landlord on the Expiration Date or earlier termination of this Lease, Tenant’s
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal options) shall be applicable during such holdover period, except the
daily Basic Rent shall be one hundred fifty percent (150%) of the daily Basic
Rent in effect on the Expiration Date or earlier termination of this Lease
(computed on the basis of a thirty (30) day month) .  Notwithstanding the
foregoing, if Tenant shall hold over after the Expiration Date or earlier
termination of this Lease, and Landlord shall desire to regain possession of the
Premises, then Landlord may forthwith re-enter and take possession of the
Premises without process, or by any legal process provided under applicable
state law.  If Landlord is unable to deliver possession of the Premises to a new
tenant, or to perform improvements for a new tenant, as a result of Tenant’s
holdover, Tenant shall be liable to Landlord for all damages, including, without
limitation, special or consequential damages, that Landlord suffers from the
holdover.







XXI.  DEFAULT OF TENANT




21.1

Events of Default.  Each of the following shall constitute an Event of Default:
 (i) Tenant fails to pay Rent within 5 days after notice from Landlord; provided
that no such notice shall be required if at least two such notices shall have
been given during the previous twelve (12) months; (ii) Tenant fails to observe
or perform any other term, condition or covenant herein binding upon or
obligating Tenant within 10 days after notice from Landlord; provided, however,
that if Landlord reasonably determines that such failure cannot be cured within
said 10-day period, then Landlord may in its reasonable discretion extend the
period to cure the default for up to an additional 20 days provided Tenant has
commenced to cure the default within the 10-day period and diligently pursues
such cure to completion (notwithstanding the foregoing, if Landlord provides
Tenant with notice of Tenant’s failure to observe or perform any term, condition
or covenant under this Subsection (ii) on 2 or more occasions during any 12
month period, then Tenant’s subsequent violation shall, at Landlord’s option, be
deemed an Event of Default immediately upon the occurrence of such failure,
regardless of whether Landlord provides Tenant notice, or Tenant has commenced
the cure of the same); (iii) Tenant abandons or vacates the Premises or fails to
take occupancy of the Premises within 90 days after the Commencement Date;  (iv)
Tenant fails to execute and return a subordination agreement or estoppel within
the time periods provided for in Article VII or Article XXIII; (v) Tenant or any
Guarantor makes or consents to a general assignment for the benefit of creditors
or  a common law composition of creditors, or a receiver of the Premises for all
or substantially all of Tenant’s or Guarantor’s assets is appointed, or Tenant
or Guarantor hereafter files a voluntary petition in any bankruptcy or
insolvency proceeding, or an involuntary petition in any bankruptcy or
insolvency proceeding is filed against Tenant or Guarantor and is not discharged
by Tenant or Guarantor within 60 days; or (vi) Tenant fails to immediately
remedy or discontinue any hazardous conditions which Tenant has created or
permitted in violation of law or of this Lease. Any notice periods provided for
under this Section 21.1 shall run concurrently with any statutory notice periods
and any notice given hereunder may be given simultaneously with or incorporated
into any such statutory notice.




21.2

Landlord’s Remedies.  Upon the occurrence of an Event of Default, Landlord, at
its option, without further notice or demand to Tenant, may, in addition to all
other rights and remedies provided in this Lease, at law or in equity, elect one
or more of the following remedies:




(a)

Terminate this Lease, or terminate Tenant’s right of possession to the Premises
without terminating this Lease, and with or without reentering and repossessing
the Premises.  Upon any termination of this Lease, or upon any termination of
Tenant’s right of possession without termination of this Lease, Tenant shall
surrender possession and vacate the Premises immediately, and deliver possession
thereof to Landlord. If Tenant fails to surrender possession and vacate the
Premises, Landlord and its Agents shall have full and free license to enter into
and upon the Premises with or without process of law for the purpose of
repossessing the Premises, removing Tenant and removing, storing or disposing of
any and all Alterations, signs, personal property, equipment and other property
therefrom.  Landlord may take these actions without (i) being deemed guilty of
trespass, eviction or forcible entry or detainer, (ii) incurring any liability
for any damage resulting therefrom, for which Tenant hereby waives any right to
claim, (iii) terminating this Lease (unless Landlord intends to do so), (iv)
releasing Tenant or any guarantor, in whole or in part, from any obligation
under this Lease or any guaranty thereof, including, without limitation, the
obligation to pay Rent or Damages (as defined herein) or (v) relinquishing any
other right given to Landlord hereunder or by operation of law;  

(b)

Recover unpaid Rent (whether accruing prior to, on or after the date of
termination of this Lease or Tenant’s right of possession and/or pursuant to the
holdover provisions of Article XX), Rental Deficiency (as defined herein) and/or
any Damages (as defined herein).  “Rental Deficiency” is defined as a
contractual measure of damages for Tenant’s non-payment of Rent measured by
either the (i) “Actual Rental Deficiency”, which means the difference (never
less than zero) between (A) the Basic Rent due for, and other Rent allocable
under this Lease to, each calendar month beginning with the first month with
respect to which Landlord receives rent from reletting the Premises and (B) the
proceeds, if any,  that Landlord actually collects from any substitute tenant
for any part of the Premises in each corresponding month in which the Term and
the term of the substitute tenant’s lease overlap; or (ii) “Market Rental
Deficiency”, which is the





12







--------------------------------------------------------------------------------

present value (determined using a discount rate of seven percent [7%] per annum)
of the difference (never less than zero) between (A) the total Rent which would
have accrued to Landlord under this Lease for the remainder of the Term of this
Lease (or such portion of the Term in which Landlord elects to recover this
damage measure), if the terms of this Lease had been fully complied with by
Tenant, and (B) the total fair market rental value of the Premises for the
remainder of the Term of the Lease (or such portion of the Term in which
Landlord elects to recover this damage measure). In determining the Market
Rental Deficiency, the total fair market rental value will be the prevailing
market rate for full service base rent for tenants of comparable quality for
leases in buildings of comparable size, age, use location and quality in the
marketplace in which the Project is located, taking into consideration the
extent of the availability of space as large as the Premises in the marketplace.
 “Damages” shall mean all actual, incidental, and consequential damages, court
costs, interest and attorneys’ fees arising from Tenant’s breach of the Lease,
including, without limitation, (i) reletting costs, including, without
limitation, the cost of restoring the Premises to the condition necessary to
rent the Premises at the prevailing market rate, normal wear and tear excepted
(including, without limitation, cleaning, decorating, repair and remodeling
costs), brokerage fees, legal fees, advertising costs and the like); (ii)
Landlord’s cost of recovering possession of the Premises; (iii) the cost of
removing, storing and disposing of any of Tenant’s or other occupant’s property
left on the Premises after reentry; (iv) any increase in insurance premiums
caused by the vacancy of the Premises, (v) the amount of any unamortized
improvements to the Premises in connection with this Lease paid for by Landlord,
(vi) the amount of any unamortized brokerage commission paid by Landlord in
connection with the leasing of the Premises to Tenant; (vii) costs incurred in
connection with collecting any money owed by Tenant or a substitute tenant,
(viii) any other sum of money or damages owed by Tenant to Landlord or incurred
by Landlord as a result of or arising from, Tenant’s breach of the Lease or
Landlord’s exercise of its rights and remedies for such breach, (ix) any
contractual or liquidated type or measures of damages specified in this Lease
and (x) any other type of measure of damages recoverable for any particular
breach under applicable law statute, ordinance or governmental rule or
regulation.  Landlord may file suit to recover any sums falling due under the
terms of this Section 21.2(b) from time to time, and no delivery to or recovery
by Landlord of any portion due Landlord hereunder shall be any defense in any
action to recover any amount not theretofore reduced to judgment in favor of
Landlord.  Nothing contained in this Lease shall limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.

(c)

If Landlord elects to terminate Tenant’s right to possession of the Premises
without terminating this Lease, Tenant shall continue to be liable for all Rent
and all other Damages, except to the extent otherwise provided under Section
21.3, and Landlord  may (but shall not be obligated to) relet the Premises, or
any part thereof, to a substitute tenant or tenants, for a period of time equal
to or lesser or greater than the remainder of the Term of this Lease on whatever
terms and conditions Landlord, at Landlord’s sole discretion, deems advisable.
 Notwithstanding any provision in this Section 21.2(c) to the contrary, Landlord
may at (i) any time after reletting the Premises elect to exercise its rights
under Section 21.2(b) for such previous breach; and (ii) upon the default of any
substitute tenant or upon the expiration of the lease term of such substitute
tenant before the expiration of the Term of this Lease, either relet to still
another substitute tenant or exercise its rights under Section 21.2(b).  For the
purpose of such reletting Landlord is authorized to decorate or to make any
repairs, changes, alterations or additions in or to the Premises that may be
necessary.  

(d)

Take any lawful self-help or judicial action, including using a master or
duplicate key or changing or picking the locks and security devices, without
having any civil or criminal liability therefor to (i) reenter the Premises,
repossess the Premises and exclude Tenant and other occupants from the Premises,
and/or (ii) make such payment or do such act as Landlord determines is necessary
(without obligation to do so) to cure the Event of Default or otherwise satisfy
Tenant’s obligations under the terms of this Lease. Tenant agrees to reimburse
Landlord on demand for any expenses which Landlord may incur in connection with
the foregoing actions, which expenses shall bear interest until paid at the
Interest Rate, and that Landlord shall not be liable for any damages resulting
to Tenant from such actions.

(e)

Withhold or suspend payment that this Lease would otherwise require Landlord to
make.  

(f)

Recover, but only if Tenant fails to pay Basic Rent, and Landlord terminates
this Lease or Tenant’s right of possession with more than twelve (12) months
remaining in the Term, liquidated rental damages for the period after any such
termination equal to twelve (12) times the monthly Rent in lieu of any other
contractual or legal measure of damages for Tenant’s non-payment of Basic Rent,
and the parties agree that this is a reasonable estimate of Landlord’s damages
for such a breach given the uncertainty of future market rental rates and the
duration of any vacancy.  

(g)

No right or remedy herein conferred upon or reserved to Landlord is intended to
be exclusive of any other right or remedy, and each and every right and remedy
shall be cumulative and in addition to any other right or remedy given hereunder
or now or hereafter existing at law or in equity or by statute.  In addition to
other remedies provided in this Lease, Landlord shall be entitled, to the extent
permitted by applicable law, to injunctive relief in case of the violation, or
attempted or threatened violation, of any of the covenants, agreements,
conditions or provisions of this Lease, or to a decree compelling performance of
any of the covenants, agreements, conditions or provisions of this Lease, or to
any other remedy allowed to Landlord at law or in equity.

21.3

Mitigation of Damages.  Notwithstanding the foregoing, to the extent (but no
further) Landlord is required by applicable law to mitigate damages, or is
required by law to use efforts to do so, and such requirement cannot be lawfully
and effectively waived (it being the intention of Landlord and Tenant that
Tenant waive and Tenant hereby waives such requirements to the maximum extent
permitted by applicable law), Tenant agrees that if Landlord markets the
Premises in a manner substantially similar to the manner in which Landlord
markets other space in the Building, then Landlord shall be deemed to have used
commercially reasonable efforts to mitigate damages.  Tenant shall continue to
be liable for all Rent (whether accruing prior to, on or after the date of
termination of this Lease or Tenant’s right of possession and/or pursuant to the
holdover provisions of Article XX above) and Damages, except to the extent that
Tenant





13







--------------------------------------------------------------------------------

receives any credit against unpaid Rent under Section 21.2(b) or pleads and
proves by clear and convincing evidence that Landlord fails to exercise
commercially reasonable efforts to mitigate damages to the extent required under
this Section 21.3 and that Landlord’s failure caused an avoidable and
quantifiable increase in Landlord’s damages for unpaid Rent.  Without limitation
to the foregoing, Landlord shall not be deemed to have failed to mitigate
damages, or use efforts required by law to do so, because:  (i) Landlord leases
other space in the Building which is vacant prior to re-letting the Premises;
(ii) Landlord refuses to relet the Premises to any Related Entity of Tenant, or
any principal of Tenant, or any Related Entity of such principal; (iii) Landlord
refuses to relet the Premises to any person or entity whose creditworthiness is
not acceptable to Landlord in the exercise of its reasonable discretion; (iv)
Landlord refuses to relet the Premises to any person or entity because the use
proposed to be made of the Premises by such prospective tenant is not warehouse
or general business office use of a type and nature consistent with that of the
other tenants in the portions of the Building leased or held for lease for
warehouse and general business office purposes as of the date Tenant defaults
under this Lease (by way of illustration, but not limitation, manufacturing
facilities, government offices, consular offices, doctor’s offices or medical or
dental clinics or laboratories, or schools would not be uses consistent with
that of other tenants in the Building), or such use would, in Landlord’s
reasonable judgment, impose unreasonable or excessive demands upon the Building
systems, equipment or facilities; (v) Landlord refuses to relet the Premises to
any person or entity, or any affiliate of such person or entity, who has been
engaged in litigation with Landlord or any of its affiliates; (vi) Landlord
refuses to relet the Premises because the tenant or the terms and provisions of
the proposed lease are not approved by the holders of any liens or security
interests in the Building, or would cause Landlord to be in default of, or to be
unable to perform any of its covenants or obligations under, any agreements
between Landlord and any third party; (vii) Landlord refuses to relet the
Premises because the proposed tenant is unwilling to execute and deliver
Landlord’s standard lease form or such tenant requires improvements to the
Premises to be paid at Landlord’s cost and expense; (viii) Landlord refuses to
relet the Premises to a person or entity whose character or reputation, or the
nature of such prospective tenant’s business, would not be acceptable to
Landlord in its reasonable discretion; or (ix) Landlord refuses to expend any
material sums of money to market the Premises in excess of the sums Landlord
typically expends in connection with the marketing of other space in the
Building.   

21.4

No Waiver.  If Landlord shall institute proceedings against Tenant and a
compromise or settlement thereof shall be made, the same shall not constitute a
waiver of any other covenant, condition or agreement herein contained, nor of
any of Landlord’s rights hereunder.  No waiver by Landlord of any breach shall
operate as a waiver of such covenant, condition or agreement itself, or of any
subsequent breach thereof.  No payment of Rent by Tenant or acceptance of Rent
by Landlord shall operate as a waiver of any breach or default by Tenant under
this Lease.  No payment by Tenant or receipt by Landlord of a lesser amount than
the monthly installment of Rent herein stipulated shall be deemed to be other
than a payment on account of the earliest unpaid Rent, nor shall any endorsement
or statement on any check or communication accompanying a check for the payment
of Rent be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
Rent or to pursue any other remedy provided in this Lease.  No act, omission,
reletting or re-entry by Landlord, and no acceptance by Landlord of keys from
Tenant, shall be considered an acceptance of a surrender of the Lease, shall be
construed as an actual or constructive eviction of Tenant, or an election on the
part of Landlord to terminate this Lease unless a written notice of such
intention is given to Tenant by Landlord.

21.5

Late Payment.  If Tenant fails to pay any Rent within 10 days after such Rent
becomes due and payable, Tenant shall pay to Landlord a late charge of 5% of the
amount of such overdue Rent.  Such late charge shall be deemed Rent and shall be
due and payable within 2 days after written demand from Landlord.  Tenant hereby
acknowledges that late payment by Tenant to Landlord of Rent or other sums due
hereunder will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of which is not readily ascertainable.  Such costs include, but are
not limited to, processing and accounting charges, and late charges which may be
imposed upon Landlord by the terms of any mortgage or deed of trust covering the
Premises and/or Property.  Acceptance of such late charges by Landlord shall in
no event constitute a waiver of Tenant’s default with respect to such overdue
amounts, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder.




21.6

Waiver of Redemption.  Tenant hereby waives, for itself and all persons claiming
by and under Tenant, all rights and privileges which it might have under any
present or future law to redeem the Premises or to continue this Lease after
being dispossessed or ejected from the Premises.




21.7

Landlord’s Lien.  To secure the payment of all Rent due and to become due
hereunder and the faithful performance of all the other covenants of this Lease
required by Tenant to be performed, Tenant hereby gives to Landlord an express
contract lien on and security interest in all property, chattels, or merchandise
which may be placed in the Premises and also upon all proceeds of any insurance
which may accrue to Tenant by reason of damage to or destruction of any such
property. All exemption laws are hereby waived by Tenant.  This lien and
security interest are given in addition to any Landlord’s statutory lien(s) and
shall be cumulative thereto.  Tenant authorizes Landlord to  execute and file
Uniform Commercial Code financing statements relating to the aforesaid security
interest.  If an Event of Default occurs, then Landlord will be entitled to
exercise any or all rights and remedies under the Uniform Commercial Code, this
Lease or by law and may sell any of the property described above at a public or
private sale upon 10 days’ notice to Tenant, which notice Tenant stipulates is
adequate and reasonable.  The parties agree that Rule 69B of the Utah Rules of
Civil Procedure shall govern any public sale of the property subject to
Landlord’s lien and that for the purposes of Rule 69B(a), the property may be
sold before judgment and that the interests of the parties will be served by
such sale. As with a statutory lessor’s lien, the parties intend that the lien
granted to Landlord under this Section be preferred to all other liens or claims
except claims for taxes and for mechanics’ liens under Title 38, Chapter 1 of
the Utah Code, perfected security interests, and claims of employees for wages
which are preferred by law.  Tenant stipulates that, upon application by
Landlord pursuant to the procedure identified in Utah Code Ann. § 38-3-4, as
amended, except as modified below, a court of law may issue a writ of attachment
on any property on the Premises that is subject to a statutory or contractual
lessor’s lien, and that the court may do so without prior notice to Tenant.
 Tenant stipulates, however, that the bond requirement of Utah Code Ann. §
38-3-4, shall be waived and Landlord shall not be required to post a bond.
 While it is the parties’ intention to waive the bond requirement, if a court
does require Landlord to post a bond, Tenant stipulates that a bond of $5,000.00
or less shall be sufficient.  








14







--------------------------------------------------------------------------------

XXII.  BROKER




Both parties acknowledge that one or more of the owners of the building is a
licensed real estate agent in the state of Utah. Landlord and Tenant each
represent and warrant to the other that it has dealt with no broker, agent
finder or other person other than Broker(s) relating to this Lease. Landlord
shall indemnify and hold Tenant harmless, and Tenant shall indemnify and hold
Landlord harmless, from and against any and all loss, costs, damages or expenses
(including, without limitation, all attorney’s fees and disbursements) by reason
of any claim of liability to or from any broker or person arising from or out of
any breach of the indemnitor’s representation and warranty.




XXIII.  ESTOPPEL CERTIFICATES




Tenant agrees, at any time and from time to time, as requested by Landlord, to
execute and deliver to Landlord (and to any existing or prospective mortgage
lender, ground lessor, or purchaser designated by Landlord), within ten (10)
days after the request therefor, a statement certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications); certifying the dates to which the Rent has been paid; stating
whether or not Landlord is in default in performance of any of its obligations
under this Lease, and, if so, specifying each such default; and stating whether
or not any event has occurred which, with the giving of notice or passage of
time, or both, would constitute such a default, and, if so, specifying each such
event.  Any such statement delivered pursuant hereto shall be deemed a
representation and warranty to be relied upon by Landlord and by others with
whom such party may be dealing, regardless of independent investigation.  Tenant
also shall include in any such statements such other information concerning this
Lease as Landlord may reasonably request including, but not limited to, the
amount of Basic Rent and Additional Rent under this Lease, and whether Landlord
has completed all improvements to the Premises required under this Lease.  If
Tenant fails to execute, acknowledge or deliver any such statement within ten
(10) days after request therefor, Tenant hereby irrevocably constitutes and
appoints Landlord as its attorney-in-fact (which appointment is agreed to be
coupled with an interest), to execute and deliver any such statements for and on
behalf of Tenant.




XXIV.  ENVIRONMENTAL




24.1

Hazardous Material.  Tenant shall not cause or permit any Hazardous Material (as
hereinafter defined) to be brought upon, kept or used in or about the Property
and/or Premises by Tenant or its Agents, except for such Hazardous Material as
is necessary for Tenant’s business.  Any Hazardous Material permitted on the
Property and/or Premises as provided herein, and all containers therefor, shall
be used, kept, stored and disposed of in a manner that complies with all
federal, state and local laws or regulations applicable to such Hazardous
Material.  Title to Hazardous Materials will remain and be stored or disposed of
solely in Tenant’s name.  Tenant shall not release, discharge, leak or emit or
permit to be released, discharged, leaked or emitted, any material into the
atmosphere, ground, ground water, surface water, storm or sanitary sewer system
or any body of water, any Hazardous Material or any other material (as is
reasonably determined by Landlord or any governmental authority) which may
pollute or contaminate the same or may adversely affect (a) the health, welfare
or safety of persons, or (b) the condition, use or enjoyment of the Property
and/or Premises, or any other real or personal property.  At the commencement of
 the Lease Term and each year thereafter during the Lease Term, Tenant shall
disclose to Landlord the names and approximate amounts of all Hazardous Material
that Tenant intends to store, use or dispose of on the Property and/or Premises
during such year.  In addition, at the commencement of each year during the
Lease Term, beginning with the second such year, Tenant shall disclose to
Landlord the names and amounts of all Hazardous Materials that were actually
used, stored or disposed of on the Property and/or Premises if such materials
were not previously identified to Landlord at the commencement of the previous
year.




24.2

Definition.  As used herein, “Hazardous Material” means (a) any “hazardous
waste” as defined by the Resource Conservation and Recovery Act of 1976, as
amended from time to time, and regulations promulgated thereunder (or any state
counterpart to the foregoing statute); (b) any “hazardous substance” as defined
by the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended from  time to time, and regulations promulgated thereunder (or
any state counterpart to the foregoing statute); (c) any oil, petroleum products
and their by-products; (d) asbestos;  (e) polychlorobiphenyls (“PCB”);  and (f)
any substance that is or becomes regulated by any federal, state or local
governmental authority.




24.3

Tenant’s Liability.  Tenant hereby agrees that it shall be fully liable for all
costs and expense related to the use, storage and disposal of Hazardous Material
kept on the Property and/or Premises, and Tenant shall give immediate notice to
Landlord of any violation or potential violation of the provisions of Section
24.1 above.  Tenant shall defend, indemnify and hold Landlord and its  Agents
harmless from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses (including without limitation,
attorneys’ and consultants’ fees, court costs and litigation expense) of
whatever kind or nature, known or unknown contingent or otherwise, arising out
of or in any way related to (a) the presence, disposal, release or threatened
release of any such Hazardous Material that is on, from or affecting the soil,
water, vegetation, buildings, personal property, persons, animals or otherwise
located on or around the Premises; (b) any personal injury (including wrongful
death), property damage (real or personal) arising out of or related to such
Hazardous Material; (c) any lawsuit brought or threatened, settlement reached or
government order relating to such Hazardous Material;  (d) any violation of any
laws applicable thereto; (e) a decrease in value of the Property and/or
Premises, (f) damages caused by loss or restriction of rentable or usable space;
 and (g) damages caused by adverse impact on marketing of the space.  Without
limitation of the foregoing, if the Tenant causes or permits the presence of any
Hazardous Materials on the Property and/or Premises which results in
contamination, Tenant shall promptly, at its sole expense, take any and all
necessary actions to return the Property and/or Premises to the condition
existing prior to the presence of any such Hazardous Material on the Property
and/or Premises.  Tenant shall first obtain Landlord’s approval for any such
remedial action.  The provisions of this Section 24.3 shall be in addition to
any other obligations and liabilities Tenant may have to Landlord at law or in
equity and shall survive the transactions contemplated herein and shall survive
the termination of this Lease.





15







--------------------------------------------------------------------------------




24.4

Landlord’s Liability.  Landlord shall indemnify, defend and hold harmless Tenant
from and against any and all claims, damages, fines, judgments, penalties,
costs, liabilities, losses and reasonable attorney’s fees to the extent caused
by Landlord or its Agents and (i) arising out of or in connection with the
existence of Hazardous Materials on the Property or Premises; or (ii) relating
to any clean-up or remediation of the Property or  Premises required under any
applicable environmental laws.  The obligations of Landlord under this Section
24.4 shall survive the Term of this Lease.




XXV.  SIGNAGE




25.1

Erection and Removal of Signs.  If Tenant desires any exterior signage or any
other signage then Tenant shall provide the signage at Tenant's sole expense.
 Any exterior tenant signage provided must meet the following criteria and be
approved by Landlord prior to fabrication and installation.  




a)

General Requirements:




1.

Tenant shall submit or cause to be submitted to Landlord before fabrication
three (3) copies of detailed sign drawings for approval. Drawings shall include
location, size, and layout, method of attachment and design of the proposed sign
including all lettering and/or graphics. Tenant should note that approval action
may take up to one week. The foregoing notwithstanding, however, no
manufacturing or installation will be permitted without proper Landlord
approvals.

2.

All permit for signs and their installation shall be obtained by Tenant or
Tenant’s representative. Tenant is responsible for compliance with all
governmental criteria and fees.

3.

All signs shall be construction and installed, including electrical hook-up, at
Tenant’s expense and be installed by a licensed sign contractor.

4.

All signs will be reviewed by Landlord for conformance with this criteria and
overall design quality. Approval or disapproval of sign submittal based on
aesthetics or design shall remain the sole right of Landlord.

        5.

All signs and their installation shall comply with all local building and
electrical codes.

        6.

No projections above or below the sign limits will be permitted. Signs must be
within limits

          indicated.

        7.

No signs facing perpendicular to the face of the building or the storefront will
be permitted.

8.

Electrical service to Tenant’s sign shall be controlled by Tenant’s time clock
and Tenant’s electrical meter. Such service and switches shall be provided and
installed at Tenant’s expense.

9.

Tenant is required to maintain signs in good working order at all times. Upon
termination of the Lease, Tenant will remove its sign and repair, patch and/or
paint any damaged areas caused by the sign to a condition acceptable to
Landlord.

10.

Except as provided herein, no advertising placards, banners, pennants, names,
insignia, trademarks or other descriptive material shall be affixed or
maintained upon the glass panes and/or supports of the show windows and doors,
upon the exterior walls of building, or within twenty-four inches (24”) of the
show windows.

11.

Each Tenant who has a non-customer door for receiving merchandise may have, as
approved by Landlord, uniformly applied lettering on said door in location as
directed by Landlord in two inch (2”) high black letters on rear doors or two
inch (2”) high white letters on glass storefront doors.




b)

Non-illuminated Signs: Should Tenant desire signage it must conform as follows:




1.

Tenant’s address and trade name will be installed on the front door in white.

                             2.

All exterior’s overhead doors will be numbered and installed by Landlord.

3.

Tenant’s trade name may be installed in the designated “sign band” on the
building as determined by Landlord. The signage will be limited to individual
letters made of solid acrylic. The letters will be P.M.S. color back “C”. The
letters will be a minimum of ¾” thick. The minimum size per letter shall be 12”.
The maximum size per letter shall be 18”.




c)

Materials: Tenant may choose to have illuminated sign subject to the criteria
described below:




1.

The height of the letters shall be 18” maximum, 12” minimum (unless stacked
copy), with 1” stand off from building’s surface.

2.

All individual sign letters used on the Building must by P.M.S. color black “C”.
If Tenant uses a logo as part of its trade name the logo may be different color.

3.

All sign lettering shall be reverse channel aluminum letter with halo effect
lighting.

4.

All neon must be 6500 white in color - 60MA.

5.

The width of Tenant fascia sign shall not exceed sixty-six percent (66%) of the
designated sign area as determined by Landlord. Where local ordinances do not
allow fascia signs to be a width of sixty-six percent (66%) of the designated
area, the local ordinance shall be adhered to. In no event shall he fascia sign
exceed sixty-six percent (66%) of the designated area.

6.

No exposed lamps, transformers, tubing raceways, crossover, conductors, or
conduit will be permitted.

7.

No audible flashing or animated signs will be permitted.

8.

No labels will be permitted on the exposed surface signs, expect those required
by local ordinance





16







--------------------------------------------------------------------------------

which shall be placed in an inconspicuous location (preferable on the top of
horizontal surface).

9.

All storefront reverse channel letters shall be fabricated of aluminum. Minimum
size: .125 faces, .063 returns.




d)

Installation




1.

Tenant Coordinator will approve exact location of sign in relation to Tenant’s
storefront width prior to installation.

2.

Tenant shall be responsible for the installation and maintenance of its sign.

3.

Electrical service and hook-up to all signs shall be from Tenant’s meter at
Tenant’s expense.

4.

Raceway, conduits, transformers and other equipment must be concealed behind the
wall surface.

5.

Tenant’s sign contractor shall repair any damage caused by said contractor’s
work or by its agents or employees.

6.

Tenant shall be liable for the operations of Tenant’s sign contractor.

7.

All penetrations of the building structure required for sign installation shall
be sealed in a watertight condition and shall be patched to match the adjacent
finish.




XXVI.  MISCELLANEOUS




26.1

Merger.  Tenant expressly acknowledges and agrees that Landlord has not made and
is not making, and Tenant, in executing and delivering this Lease, is not
relying upon, any warranties, representations, promises, or statements, except
to the extent that the same are expressly set forth in this Lease.  All prior
understandings and agreements between the parties are merged in this Lease
(which includes the Exhibits attached hereto and made a part hereof), which
alone fully and completely express the agreement of the parties.  No agreement
shall be effective to change, modify, waive, release, discharge, terminate or
effect an abandonment of this Lease, in whole or in part, unless such agreement
is in writing, and is signed by the party against whom enforcement of said
change or modification is sought.




26.2

Notices.  Any notice required to be given by either party pursuant to this
Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if personally delivered, if sent by Federal Express or
other comparable delivery service, or if sent by registered or certified mail,
return receipt requested, postage prepaid, addressed to the other party at the
addresses set forth below (or to such other address as Landlord or Tenant may
designate to each other from time to time by written notice), and shall be
deemed to have been received upon the earlier of receipt or, if mailed by
certified mail, 3 days after such mailing:  







Landlord's Notice

FGPB, LLC

Address:

1637 E. Timoney Road

Draper, UT 84020

Attention: Alan Wheatley




With a copy to:

FGBP, LLC

ATTN: Tonya Collins

PO Box 407

Provo, UT 84004




Tenant’s Notice

Flexpoint, Inc.

Address:

12184 S. Business Park Drive, Suite C

Draper, UT 84020

Attention: Clark Mower




26.3

Non-Waiver.  The failure of either party to insist, in any one or more
instances, upon the strict performance of any one or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or of the right to exercise such election, but
the Lease shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission.  The receipt by Landlord of Rent with
knowledge of breach by Tenant of any obligation of this Lease shall not be
deemed a waiver of such breach.




26.4

Parties Bound.  Except as otherwise expressly provided for in this Lease, this
Lease shall be binding upon, and inure to the benefit of, the successors and
assignees of the parties hereto.  However, the obligations of Landlord shall not
be binding upon Landlord herein named with respect to any period subsequent to
the conveyance and transfer of its entire interest in the Building, as owner
thereof, and in the event of such conveyance and transfer, said obligations
shall thereafter be binding upon each transferee, and Tenant waives all rights
and causes of action Tenant may then have, as against the Landlord herein named.
 Submission of this instrument by Landlord to Tenant for examination shall not
bind Landlord in any manner, and no lease, option, agreement to lease or other
obligation of Landlord shall arise until the instrument is signed by, and
delivered to, both Landlord and Tenant.  Notwithstanding anything to the
contrary in this Lease, the liability of Landlord hereunder and any recourse by
Tenant against Landlord shall be limited solely and exclusively to an amount
equal to the interest of Landlord in the Property, and neither Landlord, nor any
of its constituent partners, shall have any personal liability therefor.




26.5

Recordation of Lease

.  Tenant shall not record or file this Lease in the public records of any
county or state.  








17







--------------------------------------------------------------------------------



26.6

Survival of Obligations.  Upon the Expiration Date or other termination of this
Lease, neither party shall have any further obligation or liability to the other
except as otherwise expressly provided in this Lease and except for such
obligations as, by their nature or under the circumstances, can only be, or by
the provisions of this Lease, may be, performed after such expiration or other
termination; and, in any event, unless otherwise expressly provided in this
Lease, any liability for any payment hereunder which shall have accrued to, or
with respect to, any period ending at the time of expiration or other
termination of this Lease shall survive the Expiration Date or other termination
of this Lease.




26.7

Prorations.  Any apportionments or prorations of Rent to be made under this
Lease shall be computed on the basis of a year containing three hundred sixty
(360) days, consisting of twelve (12) months of thirty (30) days each.




26.8

Governing Law; Construction.  This Lease shall be governed by and construed in
accordance with the laws of the state  of Utah.  If any provision of this Lease
or the application thereof to any person or circumstance shall, for any reason
and to any extent, be invalid or unenforceable, the remainder of this Lease and
the application of that provision to other persons or circumstances shall not be
affected but rather shall be enforced to the extent permitted by law.  The
captions, headings and titles in this Lease are solely for convenience of
reference and shall not affect its interpretation.  This Lease shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this Lease to be drafted.  Each covenant, agreement,
obligation, or other provision of this Lease on Tenant’s part to be performed,
shall be deemed and construed as a separate and independent covenant of Tenant,
not dependent on any other provision of this Lease.  All terms and words used in
this Lease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.  Tenant hereby consents that any legal action with respect to this
Lease may be commenced and maintained in either the Third District Court for the
State of Utah in Salt Lake County, Utah or the United States District Court for
the District of Utah and consents to the personal and subject matter
jurisdictions of those courts.  Tenant also agrees that venue is proper in
either of those courts and waives any objection to venue.




26.9

Time.  Time is of the essence of this Lease and in the performance of all
obligations hereunder.  If the time for performance hereunder falls on a
Saturday, Sunday or a day which is recognized as a holiday in the state in which
the Project is located, then such time shall be deemed extended to the next day
that is not a Saturday, Sunday or holiday in the state in which the Project is
located.




26.10

Authority of Tenant.




(a)

If Tenant signs as a corporation, the person executing this Lease on behalf of
Tenant hereby represents and warrants that Tenant is a duly formed and validly
existing corporation, in good standing, qualified to do business in the
 district in which the Project is located, that the corporation has full power
and authority to enter into this Lease and that he or she is authorized to
execute this Lease on behalf of the corporation.  




(b)

If Tenant signs as a partnership or limited liability company, the person
executing this Lease on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed, validly existing partnership or limited liability
company, as applicable, qualified to do business in the applicable state, that
the partnership or limited liability company, as applicable, has full power and
authority to enter into this Lease, and that he or she is authorized to execute
this Lease on behalf of the partnership or limited liability company, as
applicable.  Tenant further agrees that it shall provide Landlord with an
 authorization from the partnership or limited liability company, as applicable,
certifying as to the above in a form acceptable to Landlord.




26.11

Security

.  Landlord makes no representation or warranty regarding security at the
Property, the Building or the Project.  If Tenant requests security services and
Landlord approves such services, Tenant shall pay the cost of all such security
services.




26.12

Financial Reports.  Prior to the execution of this Lease by Tenant and
thereafter within 15 days after Landlord's request, Tenant will furnish Tenant's
most recent audited financial statements (including any notes to them) to
Landlord, or, if no such audited statements have been prepared, such other
financial statements (and notes to them) as may have been prepared by an
independent certified public accountant, or, failing those, Tenant's internally
prepared financial statements, certified by Tenant.  




26.13

Rules and Regulations.    Tenant and its Agents shall at all times abide by and
observe the Rules and Regulations set forth in Exhibit B and any amendments
thereto that may reasonably be promulgated from time to time by Landlord for the
operation and maintenance of the Project and the Rules and Regulations shall be
deemed to be covenants of the Lease to be performed and/or observed by Tenant.
 Nothing contained in this Lease shall be construed to impose upon Landlord any
duty or obligation to enforce the Rules and Regulations, or the terms or
provisions contained in any other lease, against any other tenant of the
Project.  Landlord shall not be liable to Tenant for any violation by any party
of the Rules and Regulations or the terms of any other Project lease. If there
is any inconsistency between this Lease (other than Exhibit B ) and the then
current Rules and Regulations, this Lease shall govern.  




26.14

Force Majeure.  The obligations of Tenant hereunder shall not be affected,
impaired or excused, and Landlord shall have no liability whatsoever to Tenant,
with respect to any act, event or circumstances arising out of (a) Landlord
failing to fulfill, or delaying in fulfilling any of its obligations under this
Lease by reason of fire; earthquake; explosion; flood; hurricane; the elements;
acts of God or the public enemy; actions, restrictions, governmental authorities
(permitting or inspection), governmental regulation of the sale of materials or
supplies or the transportation thereof; war; invasion; insurrection; rebellion;
riots; strikes or lockouts, inability to obtain necessary materials, goods,
equipment, services, utilities or labor; or any other cause whether similar or
dissimilar to the foregoing; or (b) any failure or defect in the supply,
quantity or character of electricity, gas, steam or water furnished to the
Premises, or by reason of any requirement, act or omission of any public utility
or others serving the Property, beyond Landlord’s reasonable control.  Tenant
shall not hold Landlord liable for any latent defect in the Premises or the
Building nor shall Landlord be liable for injury or damage to person or property
caused by fire, or





18







--------------------------------------------------------------------------------

theft, or resulting from the operation of heating or air conditioning or
lighting apparatus, or from falling plaster, or from steam, gas, electricity,
water, rain, snow, ice, or dampness, which may leak or flow from any part of the
Building, or from the pipes, appliances or plumbing work of the same.  Tenant
agrees that under no circumstances shall Landlord be liable to Tenant or any
third party for any loss of, destruction of, damage to or shortage of any
property; including, by way of illustration and not limitation, equipment, goods
or merchandise, including Tenant’s Property placed on the Premises or suffered
to be placed thereon by Tenant, it being the intention of the parties hereto
that the risk of any and all such loss, destruction, damage or shortage shall be
borne by Tenant.




26.15

Waiver of Jury Trial.  Landlord and Tenant each waive trial by jury in
connection with proceedings or counterclaims brought by either of the parties
against the other with respect to any matter whatsoever arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant hereunder
or Tenant's use or occupancy of the Premises.




26.16

Attorneys' Fees.  If either Landlord or Tenant commences or engages in any legal
action or proceeding against the other party (including, without limitation,
litigation or arbitration) arising out of or in connection with the Lease, the
Premises, the Property or the Project (including, without limitation (a) the
enforcement or interpretation of either party’s rights or obligations under this
Lease (whether in contract, tort, or both) or (b) the declaration of any rights
or obligations under this Lease), the prevailing party shall be entitled to
recover from the losing party reasonable attorneys’ fees, together with any
costs and expenses, incurred in any such action or proceeding, including any
attorneys’ fees, costs, and expenses incurred on collection and on appeal.  




26.17

Intentionally omitted.  




26.18

Landlord's Fees.  Whenever Tenant requests Landlord to take any action or give
any consent required or permitted under this Lease, Tenant will reimburse
Landlord for all of Landlord's costs incurred in reviewing the proposed action
or consent, including, without limitation, attorneys', engineers' or architects'
fees, within 10 days after Landlord's delivery to Tenant of a statement of such
costs.  Tenant will be obligated to make such reimbursement without regard to
whether Landlord consents to any such proposed action.




26.19

Light, Air or View Rights.  Any diminution or shutting off of light, air or view
by any structure which may be erected on lands adjacent to or in the vicinity of
the Building and Project shall not affect this Lease, abate any payment owed by
Tenant hereunder or otherwise impose any liability on Landlord.




26.20

Counterparts.  This Lease may be executed in one or more counterparts, each of
which shall constitute an original and all of which shall be one and the same
agreement.  




26.21

Nondisclosure of Lease Terms.   Tenant acknowledges and agrees that the terms of
this Lease are confidential and constitute proprietary information of Landlord.
 Disclosure of the terms could adversely affect the ability of Landlord to
negotiate other leases and impair Landlord’s relationship with other tenants.
 Accordingly, Tenant agrees that it, and its Agents shall not intentionally or
voluntarily disclose the terms and conditions of this Lease to any newspaper or
other publication or any other tenant or apparent prospective tenant of the
Building, the Premises  or the Project, without the prior written consent of
Landlord, provided, however, that Tenant may disclose the terms to prospective
subtenants or assignees under this Lease.   




26.22

Joint and Several Obligations.   If more than one person or entity executes this
Lease as Tenant, their execution of this Lease will constitute their covenant
and agreement that: (i) each of them is jointly and severally liable for the
keeping, observing and performing of all of the terms, covenants, conditions,
provisions and agreements of this Lease to be kept, observed and performed by
Tenant; and (ii) the term “Tenant” as used in this Lease means and includes each
of them jointly and severally.  The act of or notice from, or the signature of
any one or more of them, with respect to the tenancy of this Lease, including,
but not limited to the exercise of any options hereunder, will be binding upon
each and all of the persons executing this Lease as Tenant with the same force
and effect as if each and all of them had so acted.




26.23

Intentionally Blank.




26.24

Anti-Terrorism.

Tenant represents and warrants to and covenants with Landlord that (i) neither
Tenant nor any of its owners or affiliates currently are, or shall be at any
time during the term hereof, in violation of any laws relating to terrorism or
money laundering (collectively, the “Anti-Terrorism Laws”), including without
limitation Executive Order No. 13224 on Terrorist Financing, effective September
24, 2001, and regulations of the U.S. Treasury Department's Office of Foreign
Assets Control (OFAC) related to Specially Designated Nationals and Blocked
Persons (SDN’s OFAC Regulations), and/or the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA Patriot Act”); (ii) neither Tenant nor any
of its owners, affiliates, investors, officers, directors, employees, vendors,
subcontractors or agents is or shall be during the term hereof a “Prohibited
Person” which is defined as follows: (1) a person or entity owned or controlled
by, affiliated with, or acting for or on behalf of, any person or entity that is
identified as an SDN on the then-most current list published by OFAC at its
official website, http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at
any replacement website or other replacement official publication of such list,
and (2) a person or entity who is identified as or affiliated with a person or
entity designated as a terrorist, or associated with terrorism or money
laundering pursuant to regulations promulgated in connection with the USA
Patriot Act; and (iii) Tenant has taken appropriate steps to understand its
legal obligations under the Anti-Terrorism Laws and has implemented appropriate
procedures to assure its continued compliance with such laws.  Tenant hereby
agrees to defend, indemnify, and hold harmless Landlord, its officers,
directors, agents and employees, from and against any and all claims, damages,
losses, risks, liabilities and expenses (including attorney's fees and costs)
arising from or related to any breach of the foregoing representations,
warranties and covenants.  At any time and from time-to-time during the term,
Tenant shall deliver to Landlord within ten (10) days after receipt of a written
request therefor, a written certification or such other evidence reasonably
acceptable to Landlord evidencing and confirming Tenant's compliance with this
paragraph.





19







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.




LANDLORD:

TENANT:




FGBP, LLC

Flexpoint Sensor Systems, Inc.







By:   /s/ Alan J. Wheatley

By:

/s/ Clark M. Mower

Name: Alan J. Wheatley

Name:  Clark M. Mower

Title: Partner/property manager

Title:  President

Date:  9  December 2019

Date:  6 December 2019





20





